Exhibit 10.4

 

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the Effective
Date between SILICON VALLEY BANK, a California corporation (“Bank”), and ITERIS,
INC., a Delaware corporation (“Borrower”), provides the terms on which Bank
shall lend to Borrower and Borrower shall repay Bank.  The parties agree as
follows:


1              ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.


2              LOAN AND TERMS OF PAYMENT


2.1          PROMISE TO PAY.  BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY
BANK THE OUTSTANDING PRINCIPAL AMOUNT OF ALL CREDIT EXTENSIONS AND ACCRUED AND
UNPAID INTEREST THEREON AS AND WHEN DUE IN ACCORDANCE WITH THIS AGREEMENT.


2.1.1       REVOLVING ADVANCES.

(A)           AVAILABILITY.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND TO DEDUCTION OF RESERVES, BANK WILL MAKE ADVANCES TO BORROWER UP
TO AN AMOUNT (“NET BORROWING AVAILABILITY”) NOT TO EXCEED THE LESSER
OF:  (A) THE REVOLVING LINE; OR (B) THE AMOUNTS AVAILABLE UNDER THE BORROWING
BASE.

(B)           STREAMLINE PERIOD.  [OMITTED]

(C)           TERMINATION; REPAYMENT.  THE REVOLVING LINE TERMINATES ON THE
REVOLVING LINE MATURITY DATE, WHEN THE PRINCIPAL AMOUNT OF ALL ADVANCES, THE
UNPAID INTEREST THEREON, AND ALL OTHER OBLIGATIONS RELATING TO THE REVOLVING
LINE SHALL BE IMMEDIATELY DUE AND PAYABLE.


2.1.2       LETTERS OF CREDIT SUBLIMIT.

(a)   As part of the Revolving Line, Bank shall issue or have issued Letters of
Credit for Borrower’s account.  The face amount of outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve) may not exceed the Availability Amount.  Such aggregate amounts
utilized hereunder shall at all times reduce the amount otherwise available for
Advances under the Revolving Line.  If, on the Revolving Line Maturity Date,
there are any outstanding Letters of Credit, then on such date Borrower shall
provide to Bank cash collateral in an amount equal to 105% of the face amount of
all such Letters of Credit plus all interest, fees, and costs due or to become
due in connection therewith (as estimated by Bank in its good faith business
judgment), to secure all of the Obligations relating to said Letters of Credit. 
All Letters of Credit shall be in form and substance acceptable to Bank in its
sole discretion and shall be subject to the terms and conditions of Bank’s
standard Application and Letter of Credit Agreement (the “Letter of Credit
Application”).  Borrower agrees to execute any further documentation in
connection with the Letters of Credit as Bank may reasonably request.  Borrower
further agrees to be bound by the regulations and interpretations of the issuer
of any Letters of Credit guarantied by Bank and opened for Borrower’s account or
by Bank’s interpretations of any Letter of Credit issued by Bank for Borrower’s
account, and Borrower understands and agrees that Bank shall not be liable for
any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letters of Credit or
any modifications, amendments, or supplements thereto; but nothing herein shall
relieve Bank from liability for its own gross negligence or willful misconduct.

(B)           THE OBLIGATION OF BORROWER TO IMMEDIATELY REIMBURSE BANK FOR
DRAWINGS MADE UNDER LETTERS OF CREDIT SHALL BE ABSOLUTE, UNCONDITIONAL, AND
IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, SUCH LETTERS OF CREDIT, AND THE LETTER OF CREDIT APPLICATION.

(C)           BORROWER MAY REQUEST THAT BANK ISSUE A LETTER OF CREDIT PAYABLE IN
A FOREIGN CURRENCY.  IF A DEMAND FOR PAYMENT IS MADE UNDER ANY SUCH LETTER OF
CREDIT, BANK SHALL TREAT SUCH DEMAND AS AN ADVANCE TO BORROWER OF THE EQUIVALENT
OF THE AMOUNT THEREOF (PLUS FEES AND CHARGES IN CONNECTION THEREWITH SUCH AS
WIRE, CABLE,


--------------------------------------------------------------------------------




SWIFT OR SIMILAR CHARGES) IN DOLLARS AT THE THEN-PREVAILING RATE OF EXCHANGE IN
SAN FRANCISCO, CALIFORNIA, FOR SALES OF THE FOREIGN CURRENCY FOR TRANSFER TO THE
COUNTRY ISSUING SUCH FOREIGN CURRENCY.

(D)           TO GUARD AGAINST FLUCTUATIONS IN CURRENCY EXCHANGE RATES, UPON THE
ISSUANCE OF ANY LETTER OF CREDIT PAYABLE IN A FOREIGN CURRENCY, BANK SHALL
CREATE A RESERVE (THE “LETTER OF CREDIT RESERVE”) UNDER THE REVOLVING LINE IN AN
AMOUNT EQUAL TO TEN PERCENT (10%) OF THE FACE AMOUNT OF SUCH LETTER OF CREDIT. 
THE AMOUNT OF THE LETTER OF CREDIT RESERVE MAY BE ADJUSTED BY BANK FROM TIME TO
TIME TO ACCOUNT FOR FLUCTUATIONS IN THE EXCHANGE RATE.  THE AVAILABILITY OF
FUNDS UNDER THE REVOLVING LINE SHALL BE REDUCED BY THE AMOUNT OF SUCH LETTER OF
CREDIT RESERVE FOR AS LONG AS SUCH LETTER OF CREDIT REMAINS OUTSTANDING.


2.1.3       FOREIGN EXCHANGE SUBLIMIT.  AS PART OF THE REVOLVING LINE, BORROWER
MAY ENTER INTO FOREIGN EXCHANGE CONTRACTS WITH BANK UNDER WHICH BORROWER COMMITS
TO PURCHASE FROM OR SELL TO BANK A SPECIFIC AMOUNT OF FOREIGN CURRENCY (EACH, A
“FX FORWARD CONTRACT”) ON A SPECIFIED DATE (THE “SETTLEMENT DATE”).  FX FORWARD
CONTRACTS SHALL HAVE A SETTLEMENT DATE OF AT LEAST ONE (1) FX BUSINESS DAY AFTER
THE CONTRACT DATE AND SHALL BE SUBJECT TO A RESERVE OF TEN PERCENT (10%) OF EACH
OUTSTANDING FX FORWARD CONTRACT IN A MAXIMUM AGGREGATE AMOUNT EQUAL TO
$1,000,000 (THE “FX RESERVE”).  THE AGGREGATE AMOUNT OF FX FORWARD CONTRACTS AT
ANY ONE TIME MAY NOT EXCEED TEN (10) TIMES THE AMOUNT OF THE FX RESERVE.


2.1.4       CASH MANAGEMENT SERVICES SUBLIMIT.  BORROWER MAY USE UP TO
$1,000,000 (THE “CASH MANAGEMENT SERVICES SUBLIMIT”) OF THE REVOLVING LINE FOR
BANK’S CASH MANAGEMENT SERVICES WHICH MAY INCLUDE MERCHANT SERVICES, DIRECT
DEPOSIT OF PAYROLL, BUSINESS CREDIT CARD, AND CHECK CASHING SERVICES IDENTIFIED
IN BANK’S VARIOUS CASH MANAGEMENT SERVICES AGREEMENTS (COLLECTIVELY, THE “CASH
MANAGEMENT SERVICES”).  ANY AMOUNTS BANK PAYS ON BEHALF OF BORROWER OR ANY
AMOUNTS THAT ARE NOT PAID BY BORROWER FOR ANY CASH MANAGEMENT SERVICES WILL BE
TREATED AS ADVANCES UNDER THE REVOLVING LINE AND WILL ACCRUE INTEREST AT THE
INTEREST RATE APPLICABLE TO ADVANCES.


2.1.5       OVERALL AGGREGATE SUBLIMIT.  IN NO EVENT SHALL THE TOTAL AMOUNT OF
(I) OUTSTANDING LETTERS OF CREDIT (INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF
CREDIT AND ANY LETTER OF CREDIT RESERVE), AND (II) THE FX RESERVE, AND (III) THE
AMOUNT OF THE REVOLVING LINE UTILIZED FOR CASH MANAGEMENT SERVICES, AT ANY TIME
EXCEED $1,000,000 IN THE AGGREGATE.


2.1.6       TERM LOAN.

(A)           AVAILABILITY.  BANK SHALL MAKE ONE (1) TERM LOAN AVAILABLE TO
BORROWER IN AN AMOUNT UP TO THE TERM LOAN AMOUNT ON THE EFFECTIVE DATE SUBJECT
TO THE SATISFACTION OF THE TERMS AND CONDITIONS OF THIS AGREEMENT.

(B)           REPAYMENT.  BORROWER SHALL REPAY THE TERM LOAN IN (I) TWENTY (20)
EQUAL INSTALLMENTS OF PRINCIPAL IN THE AMOUNT OF NOT LESS THAN $104,600 EACH
(THE ACTUAL AMOUNT OF THE INSTALLMENTS SHALL BE DETERMINED BASED UPON THE ACTUAL
AMOUNT OF THE TERM LOAN AMOUNT), PLUS (II) MONTHLY PAYMENTS OF ACCRUED INTEREST
(THE “TERM LOAN PAYMENT”).  BEGINNING ON THE LAST DAY OF THE MONTH IN WHICH THE
FUNDING DATE OCCURS, EACH TERM LOAN PAYMENT SHALL BE PAYABLE ON THE LAST DAY OF
EACH MONTH.  BORROWER’S FINAL TERM LOAN PAYMENT, DUE ON THE EARLIER OF (A) THE
DATE THE LOAN AGREEMENT IS TERMINATED OR (B) THE TERM LOAN MATURITY DATE, SHALL
INCLUDE ALL OUTSTANDING PRINCIPAL AND ACCRUED AND UNPAID INTEREST UNDER THE TERM
LOAN.


(C)           TERM LOAN RESERVE. NOTWITHSTANDING THE FOREGOING, AN AMOUNT EQUAL
TO THE CURRENTLY OUTSTANDING PRINCIPAL AMOUNT OF THE TERM LOAN SHALL BE RESERVED
AGAINST THE REVOLVING LINE WHICH WOULD OTHERWISE BE AVAILABLE TO BORROWER AS SET
FORTH ABOVE.


2.2          OVERADVANCES.  IF AT ANY TIME OR FOR ANY REASON THE TOTAL OF ALL
OUTSTANDING ADVANCES AND ALL OTHER MONETARY OBLIGATIONS EXCEEDS NET BORROWING
AVAILABILITY (AN “OVERADVANCE”), BORROWER SHALL IMMEDIATELY PAY THE AMOUNT OF
THE EXCESS TO BANK, WITHOUT NOTICE OR DEMAND.  WITHOUT LIMITING BORROWER’S
OBLIGATION TO REPAY TO BANK THE AMOUNT OF ANY OVERADVANCE, BORROWER AGREES TO
PAY BANK INTEREST ON THE OUTSTANDING AMOUNT OF ANY OVERADVANCE, ON DEMAND, AT
THE DEFAULT RATE.

2


--------------------------------------------------------------------------------





2.3          PAYMENT OF INTEREST ON THE CREDIT EXTENSIONS.

(A)           INTEREST RATE.

(I)            ADVANCES.  SUBJECT TO SECTION 2.3(B), THE PRINCIPAL AMOUNT
OUTSTANDING UNDER THE REVOLVING LINE SHALL ACCRUE INTEREST AT A FLOATING PER
ANNUM RATE EQUAL TO 1.25% PERCENTAGE POINTS ABOVE THE PRIME RATE, PROVIDED THAT
THE INTEREST RATE IN EFFECT ON ANY GIVEN DAY SHALL NOT BE LESS THAN 8.50% PER
ANNUM, WHICH INTEREST SHALL BE PAYABLE MONTHLY.

(ii)           Term Loan.  Subject to Section 2.3(b), the principal amount
outstanding under the Term Loan shall accrue interest at a floating per annum
rate equal to 1.25% percentage points above the Prime Rate, provided that the
interest rate in effect on any given day shall not be less than 8.50% per annum,
which interest shall be payable monthly.

(B)           DEFAULT RATE. IMMEDIATELY UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, OBLIGATIONS SHALL BEAR INTEREST AT A RATE
PER ANNUM WHICH IS FIVE PERCENTAGE POINTS ABOVE THE RATE EFFECTIVE IMMEDIATELY
BEFORE THE EVENT OF DEFAULT (THE “DEFAULT RATE”).  PAYMENT OR ACCEPTANCE OF THE
INCREASED INTEREST RATE PROVIDED IN THIS SECTION 2.3(B) IS NOT A PERMITTED
ALTERNATIVE TO TIMELY PAYMENT AND SHALL NOT CONSTITUTE A WAIVER OF ANY EVENT OF
DEFAULT OR OTHERWISE PREJUDICE OR LIMIT ANY RIGHTS OR REMEDIES OF BANK.

(C)           ADJUSTMENT TO INTEREST RATE. CHANGES TO THE INTEREST RATE OF ANY
CREDIT EXTENSION BASED ON CHANGES TO THE PRIME RATE SHALL BE EFFECTIVE ON THE
EFFECTIVE DATE OF ANY CHANGE TO THE PRIME RATE AND TO THE EXTENT OF ANY SUCH
CHANGE.

(D)           360-DAY YEAR.  INTEREST SHALL BE COMPUTED ON THE BASIS OF A
360-DAY YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED.

(E)           DEBIT OF ACCOUNTS.  BANK MAY DEBIT ANY OF BORROWER’S DEPOSIT
ACCOUNTS, INCLUDING THE DESIGNATED DEPOSIT ACCOUNT, FOR PRINCIPAL AND INTEREST
PAYMENTS OR ANY OTHER AMOUNTS BORROWER OWES BANK WHEN DUE.  THESE DEBITS SHALL
NOT CONSTITUTE A SET-OFF.

(F)            MINIMUM MONTHLY INTEREST.  [OMITTED].

(G)           PAYMENT; INTEREST COMPUTATION; FLOAT CHARGE.  INTEREST IS PAYABLE
MONTHLY ON THE LAST CALENDAR DAY OF EACH MONTH.  IN COMPUTING INTEREST ON THE
OBLIGATIONS, ALL PAYMENTS RECEIVED AFTER 12:00 P.M. PACIFIC TIME ON ANY DAY
SHALL BE DEEMED RECEIVED ON THE NEXT BUSINESS DAY.  IN ADDITION, SO LONG AS ANY
PRINCIPAL OR INTEREST WITH RESPECT TO ANY CREDIT EXTENSION REMAINS OUTSTANDING,
BANK SHALL BE ENTITLED TO CHARGE BORROWER A “FLOAT” CHARGE IN AN AMOUNT EQUAL TO
THREE (3) BUSINESS DAYS INTEREST, AT THE INTEREST RATE APPLICABLE TO THE
ADVANCES, ON ALL PAYMENTS RECEIVED BY BANK.  SAID FLOAT CHARGE IS NOT INCLUDED
IN INTEREST FOR PURPOSES OF COMPUTING MINIMUM MONTHLY INTEREST (IF ANY) UNDER
THIS AGREEMENT.  THE FLOAT CHARGE FOR EACH MONTH SHALL BE PAYABLE ON THE LAST
DAY OF THE MONTH.  BANK SHALL NOT, HOWEVER, BE REQUIRED TO CREDIT BORROWER’S
ACCOUNT FOR THE AMOUNT OF ANY ITEM OF PAYMENT WHICH IS UNSATISFACTORY TO BANK IN
ITS GOOD FAITH BUSINESS JUDGMENT, AND BANK MAY CHARGE BORROWER’S DESIGNATED
DEPOSIT ACCOUNT FOR THE AMOUNT OF ANY ITEM OF PAYMENT WHICH IS RETURNED TO BANK
UNPAID.


2.4          FEES.  BORROWER SHALL PAY TO BANK:

(A)           COMMITMENT FEE.  A FULLY EARNED, NON-REFUNDABLE COMMITMENT FEE OF
$40,000, ON THE EFFECTIVE DATE (LESS THE AMOUNT OF $13,608 WHICH BANK
ACKNOWLEDGES IT HAS ALREADY BEEN RECEIVED FROM BORROWER); AND

(B)           LETTER OF CREDIT FEE.  BANK’S CUSTOMARY FEES AND EXPENSES FOR THE
ISSUANCE OR RENEWAL OF LETTERS OF CREDIT UPON THE ISSUANCE OR RENEWAL OF SUCH
LETTER OF CREDIT BY BANK; AND

(C)           TERMINATION FEE.  SUBJECT TO THE TERMS OF SECTION 4.1, A
TERMINATION FEE AS SET FORTH IN SECTION 4.1; AND

(D)           UNUSED REVOLVING LINE FACILITY FEE.  A FEE (THE “UNUSED REVOLVING
LINE FACILITY FEE”), WHICH FEE SHALL BE PAID MONTHLY, IN ARREARS, ON A CALENDAR
YEAR BASIS, IN AN AMOUNT EQUAL TO 0.25% PER ANNUM OF THE AVERAGE UNUSED PORTION
OF THE REVOLVING LINE, AS DETERMINED BY BANK.  BORROWER SHALL NOT BE ENTITLED TO
ANY CREDIT, REBATE OR REPAYMENT OF ANY UNUSED REVOLVING LINE FACILITY FEE
PREVIOUSLY EARNED BY BANK PURSUANT TO THIS SECTION NOTWITHSTANDING ANY
TERMINATION OF THE AGREEMENT, OR SUSPENSION OR TERMINATION OF BANK’S OBLIGATION
TO MAKE LOANS AND ADVANCES HEREUNDER, INCLUDING DURING ANY STREAMLINE PERIOD;
AND

3


--------------------------------------------------------------------------------




(e)           Collateral Monitoring Fee.  A monthly collateral monitoring fee of
$2,000, payable in arrears on the last day of each month (prorated for any
partial month at the beginning and upon termination of this Agreement); and

(F)            BANK EXPENSES.  ALL BANK EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES, AND EXPENSES FOR DOCUMENTATION AND NEGOTIATION OF
THIS AGREEMENT) INCURRED THROUGH AND AFTER THE EFFECTIVE DATE, WHEN DUE; AND

(G)           ANNIVERSARY FEE.  A FULLY EARNED, NON-REFUNDABLE ANNIVERSARY FEE
OF $40,000, ON THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE.


3              CONDITIONS OF LOANS


3.1          CONDITIONS PRECEDENT TO INITIAL CREDIT EXTENSION.  BANK’S
OBLIGATION TO MAKE THE INITIAL CREDIT EXTENSION IS SUBJECT TO THE CONDITION
PRECEDENT THAT BANK SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO
BANK, SUCH DOCUMENTS, AND COMPLETION OF SUCH OTHER MATTERS, AS BANK MAY
REASONABLY DEEM NECESSARY OR APPROPRIATE, INCLUDING, WITHOUT LIMITATION:

(A)           BORROWER SHALL HAVE DELIVERED DULY EXECUTED ORIGINAL SIGNATURES TO
THE LOAN DOCUMENTS TO WHICH IT IS A PARTY;

(B)           BORROWER SHALL HAVE DELIVERED DULY EXECUTED ORIGINAL SIGNATURES TO
THE CONTROL AGREEMENTS;

(C)           BORROWER SHALL HAVE DELIVERED ITS OPERATING DOCUMENTS AND A GOOD
STANDING CERTIFICATE OF BORROWER CERTIFIED BY THE SECRETARY OF STATE OF THE
STATE OF DELAWARE AS OF A DATE NO EARLIER THAN THIRTY (30) DAYS PRIOR TO THE
EFFECTIVE DATE;

(D)           BORROWER SHALL HAVE DELIVERED DULY EXECUTED ORIGINAL SIGNATURES TO
THE COMPLETED BORROWING RESOLUTIONS FOR BORROWER;

(E)           BORROWER SHALL HAVE DELIVERED A PAYMENT AGREEMENT FROM WELLS FARGO
BANK;

(F)            BORROWER SHALL HAVE DELIVERED EVIDENCE THAT (I) THE LIENS
SECURING INDEBTEDNESS OWED BY BORROWER TO WELLS FARGO BANK WILL BE TERMINATED
AND (II) THE DOCUMENTS AND/OR FILINGS EVIDENCING THE PERFECTION OF SUCH LIENS,
INCLUDING WITHOUT LIMITATION ANY FINANCING STATEMENTS AND/OR CONTROL AGREEMENTS,
HAVE OR WILL, CONCURRENTLY WITH THE INITIAL CREDIT EXTENSION, BE TERMINATED.

(G)           BANK SHALL HAVE RECEIVED CERTIFIED COPIES, DATED AS OF A RECENT
DATE, OF FINANCING STATEMENT SEARCHES, AS BANK SHALL REQUEST, ACCOMPANIED BY
WRITTEN EVIDENCE (INCLUDING ANY UCC TERMINATION STATEMENTS) THAT THE LIENS
INDICATED IN ANY SUCH FINANCING STATEMENTS EITHER CONSTITUTE PERMITTED LIENS OR
HAVE BEEN OR, IN CONNECTION WITH THE INITIAL CREDIT EXTENSION, WILL BE
TERMINATED OR RELEASED;

(H)           BORROWER SHALL HAVE DELIVERED THE PERFECTION CERTIFICATE(S)
EXECUTED BY BORROWER;

(I)            [OMITTED];

(J)            BORROWER SHALL HAVE DELIVERED THE INSURANCE POLICIES AND/OR
ENDORSEMENTS REQUIRED PURSUANT TO SECTION 6.5 HEREOF; AND

(K)           BORROWER SHALL HAVE PAID THE FEES AND BANK EXPENSES THEN DUE AS
SPECIFIED IN SECTION 2.4 HEREOF.


3.2          CONDITIONS PRECEDENT TO ALL CREDIT EXTENSIONS.  BANK’S OBLIGATIONS
TO MAKE EACH CREDIT EXTENSION, INCLUDING THE INITIAL CREDIT EXTENSION, IS
SUBJECT TO THE FOLLOWING:

(A)           EXCEPT AS OTHERWISE PROVIDED IN SECTION 3.4(A), TIMELY RECEIPT OF
AN EXECUTED PAYMENT/ADVANCE FORM OR TRANSACTION REPORT, AS APPLICABLE;

4


--------------------------------------------------------------------------------




(B)           THE REPRESENTATIONS AND WARRANTIES IN SECTION 5 SHALL BE TRUE IN
ALL MATERIAL RESPECTS ON THE DATE OF THE PAYMENT/ADVANCE FORM OR TRANSACTION
REPORT, AS APPLICABLE, AND ON THE FUNDING DATE OF EACH CREDIT EXTENSION;
PROVIDED, HOWEVER, THAT SUCH MATERIALITY QUALIFIER SHALL NOT BE APPLICABLE TO
ANY REPRESENTATIONS AND WARRANTIES THAT ALREADY ARE QUALIFIED OR MODIFIED BY
MATERIALITY IN THE TEXT THEREOF; AND PROVIDED, FURTHER THAT THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY REFERRING TO A SPECIFIC DATE SHALL BE
TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH DATE, AND NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR RESULT FROM
THE CREDIT EXTENSION.  EACH CREDIT EXTENSION IS BORROWER’S REPRESENTATION AND
WARRANTY ON THAT DATE THAT THE REPRESENTATIONS AND WARRANTIES IN SECTION 5
REMAIN TRUE IN ALL MATERIAL RESPECTS; PROVIDED, HOWEVER, THAT SUCH MATERIALITY
QUALIFIER SHALL NOT BE APPLICABLE TO ANY REPRESENTATIONS AND WARRANTIES THAT
ALREADY ARE QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT THEREOF; AND
PROVIDED, FURTHER THAT THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY REFERRING
TO A SPECIFIC DATE SHALL BE TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS
AS OF SUCH DATE; AND

(C)           IN BANK’S SOLE DISCRETION, THERE HAS NOT BEEN A MATERIAL ADVERSE
CHANGE.


3.3          COVENANT TO DELIVER.

Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition to any Credit Extension.  Borrower expressly
agrees that the extension of a Credit Extension prior to the receipt by Bank of
any such item shall not constitute a waiver by Bank of Borrower’s obligation to
deliver such item, and any such extension in the absence of a required item
shall be in Bank’s sole discretion.


3.4                               PROCEDURES FOR BORROWING.


(A)           ADVANCES.  SUBJECT TO THE PRIOR SATISFACTION OF ALL OTHER
APPLICABLE CONDITIONS TO THE MAKING OF AN ADVANCE SET FORTH IN THIS AGREEMENT,
TO OBTAIN AN ADVANCE, BORROWER SHALL NOTIFY BANK (WHICH NOTICE SHALL BE
IRREVOCABLE) BY ELECTRONIC MAIL, FACSIMILE, OR TELEPHONE BY 12:00 P.M. PACIFIC
TIME ON THE FUNDING DATE OF THE ADVANCE.  TOGETHER WITH SUCH NOTIFICATION,
BORROWER MUST PROMPTLY DELIVER TO BANK BY ELECTRONIC MAIL OR FACSIMILE A
COMPLETED TRANSACTION REPORT EXECUTED BY A RESPONSIBLE OFFICER OR HIS OR HER
DESIGNEE.  BANK SHALL CREDIT ADVANCES TO THE DESIGNATED DEPOSIT ACCOUNT.  BANK
MAY MAKE ADVANCES UNDER THIS AGREEMENT BASED ON INSTRUCTIONS FROM A RESPONSIBLE
OFFICER OR HIS OR HER DESIGNEE OR WITHOUT INSTRUCTIONS IF THE ADVANCES ARE
NECESSARY TO MEET OBLIGATIONS THAT HAVE BECOME DUE.  BANK MAY RELY ON ANY
TELEPHONE NOTICE GIVEN BY A PERSON WHOM BANK BELIEVES IS A RESPONSIBLE OFFICER
OR DESIGNEE.


(B)           TERM LOAN.  SUBJECT TO THE PRIOR SATISFACTION OF ALL OTHER
APPLICABLE CONDITIONS TO THE MAKING OF THE TERM LOAN SET FORTH IN THIS
AGREEMENT, IF ANY PORTION OF THE PROCEEDS OF THE TERM LOAN SHALL BE USED TO
PURCHASE OR FINANCE EQUIPMENT, BORROWER SHALL DELIVER TO BANK BY ELECTRONIC MAIL
OR FACSIMILE A COPY OF THE INVOICE FOR THE EQUIPMENT TO BE PURCHASED AND/OR
REFINANCED AND THE REQUEST FOR THE TERM LOAN.


4              CREATION OF SECURITY INTEREST


4.1          GRANT OF SECURITY INTEREST.  BORROWER HEREBY GRANTS BANK, TO SECURE
THE PAYMENT AND PERFORMANCE IN FULL OF ALL OF THE OBLIGATIONS, A CONTINUING
SECURITY INTEREST IN, AND PLEDGES TO BANK, THE COLLATERAL, WHEREVER LOCATED,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR ARISING, AND ALL PROCEEDS AND
PRODUCTS THEREOF.  BORROWER REPRESENTS, WARRANTS, AND COVENANTS THAT THE
SECURITY INTEREST GRANTED HEREIN IS AND SHALL AT ALL TIMES CONTINUE TO BE A
FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE COLLATERAL (SUBJECT ONLY TO
PERMITTED LIENS THAT MAY HAVE SUPERIOR PRIORITY TO BANK’S LIEN UNDER THIS
AGREEMENT).  IF BORROWER SHALL ACQUIRE A COMMERCIAL TORT CLAIM, BORROWER SHALL
PROMPTLY NOTIFY BANK IN A WRITING SIGNED BY BORROWER OF THE GENERAL DETAILS
THEREOF AND GRANT TO BANK IN SUCH WRITING A SECURITY INTEREST THEREIN AND IN THE
PROCEEDS THEREOF, ALL UPON THE TERMS OF THIS AGREEMENT, WITH SUCH WRITING TO BE
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO BANK.

This Agreement may be terminated prior to the Revolving Line Maturity Date by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank or if Bank’s obligation to fund Credit Extensions terminates
pursuant to the terms of Section 2.1.1(c).  Notwithstanding any such
termination, Bank’s lien and security interest in the Collateral shall continue
until Borrower fully satisfies its Obligations.  If such termination is at
Borrower’s election or at Bank’s election due to the occurrence and continuance
of an Event of Default, Borrower shall pay to Bank, in addition to the payment
of any other expenses or fees then-owing, a termination fee in an amount equal
to 2.0% of the Maximum Dollar Amount if termination occurs on or before the
first anniversary of the Effective Date, and 1.0% of the Maximum Dollar Amount
if termination occurs after the first anniversary of the Effective Date;
provided that no termination fee shall be charged if the credit facility
hereunder is

5


--------------------------------------------------------------------------------




replaced with a new facility from a division of Silicon Valley Bank.  Upon
payment in full of the Obligations and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall release its liens and security
interests in the Collateral and all rights therein shall revert to Borrower.


4.2          AUTHORIZATION TO FILE FINANCING STATEMENTS.  BORROWER HEREBY
AUTHORIZES BANK TO FILE FINANCING STATEMENTS, WITHOUT NOTICE TO BORROWER, WITH
ALL APPROPRIATE JURISDICTIONS TO PERFECT OR PROTECT BANK’S INTEREST OR RIGHTS
HEREUNDER, INCLUDING A NOTICE THAT ANY DISPOSITION OF THE COLLATERAL, BY EITHER
BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO VIOLATE THE RIGHTS OF BANK
UNDER THE CODE.


5              REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:


5.1          DUE ORGANIZATION AND AUTHORIZATION.  BORROWER AND EACH OF ITS
SUBSIDIARIES ARE DULY EXISTING AND IN GOOD STANDING IN THEIR RESPECTIVE
JURISDICTIONS OF FORMATION AND ARE QUALIFIED AND LICENSED TO DO BUSINESS AND ARE
IN GOOD STANDING IN ANY JURISDICTION IN WHICH THE CONDUCT OF THEIR BUSINESS OR
THEIR OWNERSHIP OF PROPERTY REQUIRES THAT THEY BE QUALIFIED EXCEPT WHERE THE
FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
CHANGE.  IN CONNECTION WITH THIS AGREEMENT, BORROWER HAS DELIVERED TO BANK A
COMPLETED CERTIFICATE SIGNED BY BORROWER ENTITLED “PERFECTION CERTIFICATE”. 
BORROWER REPRESENTS AND WARRANTS TO BANK THAT (A) BORROWER’S EXACT LEGAL NAME IS
THAT INDICATED ON THE PERFECTION CERTIFICATE AND ON THE SIGNATURE PAGE HEREOF;
(B) BORROWER IS AN ORGANIZATION OF THE TYPE AND IS ORGANIZED IN THE JURISDICTION
SET FORTH IN THE PERFECTION CERTIFICATE; (C) THE PERFECTION CERTIFICATE
ACCURATELY SETS FORTH BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER OR
ACCURATELY STATES THAT BORROWER HAS NONE; (D) THE PERFECTION CERTIFICATE
ACCURATELY SETS FORTH BORROWER’S PLACE OF BUSINESS, OR, IF MORE THAN ONE, ITS
CHIEF EXECUTIVE OFFICE AS WELL AS BORROWER’S MAILING ADDRESS (IF DIFFERENT THAN
ITS CHIEF EXECUTIVE OFFICE); (E) BORROWER (AND EACH OF ITS PREDECESSORS) HAS
NOT, IN THE PAST FIVE (5) YEARS, CHANGED ITS JURISDICTION OF FORMATION,
ORGANIZATIONAL STRUCTURE OR TYPE, OR ANY ORGANIZATIONAL NUMBER ASSIGNED BY ITS
JURISDICTION; AND (F) ALL OTHER INFORMATION SET FORTH ON THE PERFECTION
CERTIFICATE PERTAINING TO BORROWER AND EACH OF ITS SUBSIDIARIES IS ACCURATE AND
COMPLETE.  IF BORROWER IS NOT NOW A REGISTERED ORGANIZATION BUT LATER BECOMES
ONE, BORROWER SHALL PROMPTLY NOTIFY BANK OF SUCH OCCURRENCE AND PROVIDE BANK
WITH BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER.

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement to which it is a party or
by which it is bound in which the default could reasonably be expected to cause
a Material Adverse Change.


5.2          COLLATERAL.  BORROWER HAS GOOD TITLE TO THE COLLATERAL, FREE OF
LIENS EXCEPT PERMITTED LIENS.  BORROWER HAS NO DEPOSIT ACCOUNT OTHER THAN THE
DEPOSIT ACCOUNTS WITH BANK AND DEPOSIT ACCOUNTS DESCRIBED IN THE PERFECTION
CERTIFICATE DELIVERED TO BANK IN CONNECTION HEREWITH.


THE COLLATERAL IS NOT IN THE POSSESSION OF ANY THIRD PARTY BAILEE (SUCH AS A
WAREHOUSE).  EXCEPT AS HEREAFTER DISCLOSED TO BANK IN WRITING BY BORROWER, NONE
OF THE COMPONENTS OF THE COLLATERAL SHALL BE MAINTAINED AT LOCATIONS OTHER THAN
AS PROVIDED IN THE PERFECTION CERTIFICATE.  IN THE EVENT THAT BORROWER, AFTER
THE DATE HEREOF, INTENDS TO STORE OR OTHERWISE DELIVER ANY PORTION OF THE
COLLATERAL TO A BAILEE, THEN BORROWER WILL FIRST RECEIVE THE WRITTEN CONSENT OF
BANK AND SUCH BAILEE MUST ACKNOWLEDGE IN WRITING THAT THE BAILEE IS HOLDING SUCH
COLLATERAL FOR THE BENEFIT OF BANK.


ALL INVENTORY IS IN ALL MATERIAL RESPECTS OF GOOD AND MARKETABLE QUALITY, FREE
FROM MATERIAL DEFECTS.


BORROWER IS THE SOLE OWNER OF ITS INTELLECTUAL PROPERTY, EXCEPT FOR
NON-EXCLUSIVE LICENSES GRANTED TO ITS CUSTOMERS IN THE ORDINARY COURSE OF
BUSINESS.  EACH PATENT IS VALID AND ENFORCEABLE AND NO PART OF THE INTELLECTUAL
PROPERTY HAS BEEN JUDGED INVALID OR UNENFORCEABLE, IN WHOLE OR IN PART, AND TO
THE BEST OF BORROWER’S KNOWLEDGE, NO CLAIM HAS BEEN MADE THAT ANY PART OF THE
INTELLECTUAL PROPERTY VIOLATES THE RIGHTS OF ANY THIRD PARTY EXCEPT TO THE
EXTENT SUCH CLAIM COULD NOT REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE
CHANGE.


EXCEPT AS NOTED ON THE PERFECTION CERTIFICATE, BORROWER IS NOT A PARTY TO, NOR
IS BOUND BY, ANY MATERIAL LICENSE OR OTHER AGREEMENT WITH RESPECT TO WHICH
BORROWER IS THE LICENSEE THAT PROHIBITS OR OTHERWISE RESTRICTS BORROWER FROM
GRANTING A SECURITY INTEREST IN BORROWER’S INTEREST IN SUCH LICENSE OR AGREEMENT
OR ANY OTHER PROPERTY.  BORROWER SHALL PROVIDE WRITTEN NOTICE TO BANK WITHIN
THIRTY DAYS OF ENTERING OR BECOMING BOUND BY ANY SUCH LICENSE OR AGREEMENT WHICH
IS REASONABLY LIKELY TO HAVE A MATERIAL IMPACT ON BORROWER’S BUSINESS OR
FINANCIAL CONDITION

6


--------------------------------------------------------------------------------





(OTHER THAN OVER-THE-COUNTER SOFTWARE THAT IS COMMERCIALLY AVAILABLE TO THE
PUBLIC).  BORROWER SHALL TAKE SUCH STEPS AS BANK REQUESTS TO OBTAIN THE CONSENT
OF, OR WAIVER BY, ANY PERSON WHOSE CONSENT OR WAIVER IS NECESSARY FOR ALL SUCH
LICENSES OR CONTRACT RIGHTS TO BE DEEMED “COLLATERAL” AND FOR BANK TO HAVE A
SECURITY INTEREST IN IT THAT MIGHT OTHERWISE BE RESTRICTED OR PROHIBITED BY LAW
OR BY THE TERMS OF ANY SUCH LICENSE OR AGREEMENT (SUCH CONSENT OR AUTHORIZATION
MAY INCLUDE A LICENSOR’S AGREEMENT TO A CONTINGENT ASSIGNMENT OF THE LICENSE TO
BANK IF BANK DETERMINES THAT IS NECESSARY IN ITS GOOD FAITH JUDGMENT), WHETHER
NOW EXISTING OR ENTERED INTO IN THE FUTURE.


5.3          ACCOUNTS RECEIVABLE.

(a)           For each Account with respect to which Advances are requested, on
the date each Advance is requested and made, such Account shall be an Eligible
Account, set forth in Section 13 below.

(b)           All statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing the Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrower’s Books are genuine and in all respects what they purport to
be.  All sales and other transactions underlying or giving rise to each Account
shall comply in all material respects with all applicable laws and governmental
rules and regulations.  Borrower has and will have no knowledge of any actual or
imminent Insolvency Proceeding of any Account Debtor whose accounts are shown as
Eligible Accounts in any Transaction Report.  To the best of Borrower’s
knowledge, all signatures and endorsements on all documents, instruments, and
agreements relating to all Accounts are and will be genuine, and all such
documents, instruments and agreements are and will be legally enforceable in
accordance with their terms.


5.4          LITIGATION.  THERE ARE NO ACTIONS OR PROCEEDINGS PENDING OR, TO THE
KNOWLEDGE OF THE RESPONSIBLE OFFICERS, THREATENED IN WRITING BY OR AGAINST
BORROWER OR ANY OF ITS SUBSIDIARIES INVOLVING MORE THAN $50,000.


5.5          NO MATERIAL DEVIATION IN FINANCIAL STATEMENTS.  ALL CONSOLIDATED
FINANCIAL STATEMENTS FOR BORROWER AND ANY OF ITS SUBSIDIARIES DELIVERED TO BANK
FAIRLY PRESENT IN ALL MATERIAL RESPECTS BORROWER’S CONSOLIDATED FINANCIAL
CONDITION AND BORROWER’S CONSOLIDATED RESULTS OF OPERATIONS.  THERE HAS NOT BEEN
ANY MATERIAL DETERIORATION IN BORROWER’S CONSOLIDATED FINANCIAL CONDITION SINCE
THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS SUBMITTED TO BANK.


5.6          SOLVENCY. BORROWER IS ABLE TO PAY ITS DEBTS (INCLUDING TRADE DEBTS)
AS THEY MATURE.


5.7          REGULATORY COMPLIANCE.  BORROWER IS NOT AN “INVESTMENT COMPANY” OR
A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY
ACT.  BORROWER IS NOT ENGAGED AS ONE OF ITS IMPORTANT ACTIVITIES IN EXTENDING
CREDIT FOR MARGIN STOCK (UNDER REGULATIONS T AND U OF THE FEDERAL RESERVE BOARD
OF GOVERNORS).  BORROWER HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE FEDERAL
FAIR LABOR STANDARDS ACT.  BORROWER HAS NOT VIOLATED ANY LAWS, ORDINANCES OR
RULES, THE VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL
ADVERSE CHANGE.  NONE OF BORROWER’S OR ANY OF ITS SUBSIDIARIES’ PROPERTIES OR
ASSETS HAS BEEN USED BY BORROWER OR ANY SUBSIDIARY OR, TO THE BEST OF BORROWER’S
KNOWLEDGE, BY PREVIOUS PERSONS, IN DISPOSING, PRODUCING, STORING, TREATING, OR
TRANSPORTING ANY HAZARDOUS SUBSTANCE OTHER THAN LEGALLY.  BORROWER AND EACH OF
ITS SUBSIDIARIES HAVE OBTAINED ALL CONSENTS, APPROVALS AND AUTHORIZATIONS OF,
MADE ALL DECLARATIONS OR FILINGS WITH, AND GIVEN ALL NOTICES TO, ALL GOVERNMENT
AUTHORITIES THAT ARE NECESSARY TO CONTINUE ITS BUSINESS AS CURRENTLY CONDUCTED.


5.8          SUBSIDIARIES; INVESTMENTS.  BORROWER DOES NOT HAVE ANY
SUBSIDIARIES, OTHER THAN ITERIS EUROPE GMBH AND OTHER SUBSIDIARIES ORGANIZED
WITH THE PRIOR WRITTEN CONSENT OF BANK, AND DOES NOT OWN ANY STOCK, PARTNERSHIP
INTEREST OR OTHER EQUITY SECURITIES IN ANY OTHER PERSON, EXCEPT FOR PERMITTED
INVESTMENTS.


5.9          TAX RETURNS AND PAYMENTS; PENSION CONTRIBUTIONS.  BORROWER HAS
TIMELY FILED ALL REQUIRED TAX RETURNS AND REPORTS, AND BORROWER HAS TIMELY PAID
ALL FOREIGN, FEDERAL, STATE AND LOCAL TAXES, ASSESSMENTS, DEPOSITS AND
CONTRIBUTIONS OWED BY BORROWER.  BORROWER MAY DEFER PAYMENT OF ANY CONTESTED
TAXES, PROVIDED THAT BORROWER (A) IN GOOD FAITH CONTESTS ITS OBLIGATION TO PAY
THE TAXES BY APPROPRIATE PROCEEDINGS PROMPTLY AND DILIGENTLY INSTITUTED AND
CONDUCTED, (B) NOTIFIES BANK IN WRITING OF THE COMMENCEMENT OF, AND ANY MATERIAL
DEVELOPMENT IN, THE PROCEEDINGS, (C) POSTS BONDS OR TAKES ANY OTHER STEPS
REQUIRED TO PREVENT THE GOVERNMENTAL AUTHORITY LEVYING SUCH CONTESTED TAXES FROM
OBTAINING A LIEN UPON ANY OF THE COLLATERAL THAT IS OTHER THAN A “PERMITTED
LIEN”.  BORROWER IS UNAWARE OF ANY CLAIMS OR ADJUSTMENTS PROPOSED FOR ANY OF
BORROWER’S PRIOR TAX YEARS WHICH COULD RESULT IN ADDITIONAL TAXES BECOMING DUE
AND PAYABLE BY BORROWER.  BORROWER HAS PAID ALL AMOUNTS NECESSARY TO FUND ALL
PRESENT PENSION, PROFIT SHARING AND DEFERRED COMPENSATION PLANS IN ACCORDANCE
WITH THEIR TERMS, AND BORROWER HAS NOT WITHDRAWN FROM PARTICIPATION IN, AND HAS
NOT PERMITTED PARTIAL OR COMPLETE TERMINATION OF, OR PERMITTED THE OCCURRENCE OF
ANY OTHER EVENT WITH RESPECT TO, ANY SUCH PLAN WHICH COULD REASONABLY BE
EXPECTED TO RESULT IN ANY

7


--------------------------------------------------------------------------------





LIABILITY OF BORROWER, INCLUDING ANY LIABILITY TO THE PENSION BENEFIT GUARANTY
CORPORATION OR ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


5.10        USE OF PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF THE CREDIT
EXTENSIONS SOLELY AS WORKING CAPITAL, AND TO FUND ITS GENERAL BUSINESS
REQUIREMENTS AND NOT FOR PERSONAL, FAMILY, HOUSEHOLD OR AGRICULTURAL PURPOSES.


5.11        FULL DISCLOSURE.  NO WRITTEN REPRESENTATION, WARRANTY OR OTHER
STATEMENT OF BORROWER IN ANY CERTIFICATE OR WRITTEN STATEMENT GIVEN TO BANK, AS
OF THE DATE SUCH REPRESENTATIONS, WARRANTIES, OR OTHER STATEMENTS WERE MADE,
TAKEN TOGETHER WITH ALL SUCH WRITTEN CERTIFICATES AND WRITTEN STATEMENTS GIVEN
TO BANK, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED IN THE CERTIFICATES OR
STATEMENTS NOT MISLEADING (IT BEING RECOGNIZED BY BANK THAT THE PROJECTIONS AND
FORECASTS PROVIDED BY BORROWER IN GOOD FAITH AND BASED UPON REASONABLE
ASSUMPTIONS ARE NOT VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR
PERIODS COVERED BY SUCH PROJECTIONS AND FORECASTS MAY DIFFER FROM THE PROJECTED
OR FORECASTED RESULTS).


6              AFFIRMATIVE COVENANTS

Borrower shall do all of the following:


6.1          GOVERNMENT COMPLIANCE.  MAINTAIN ITS AND ALL ITS SUBSIDIARIES’
LEGAL EXISTENCE AND GOOD STANDING IN THEIR RESPECTIVE JURISDICTIONS OF FORMATION
AND MAINTAIN QUALIFICATION IN EACH JURISDICTION IN WHICH THE FAILURE TO SO
QUALIFY WOULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE. 
BORROWER SHALL COMPLY, AND HAVE EACH SUBSIDIARY COMPLY, WITH ALL LAWS,
ORDINANCES AND REGULATIONS TO WHICH IT IS SUBJECT, NONCOMPLIANCE WITH WHICH
COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.


6.2          FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.

(a)           Borrower shall provide Bank with the following:

(i)            a Transaction Report weekly and at the time of each request for
an Advance;

(ii)           within fifteen (15) days after the end of each month,

(A)                              monthly accounts receivable agings, aged by
invoice date,

(B)                                monthly accounts payable agings, aged by
invoice date, and outstanding or held check registers, if any,

(C)                                monthly reconciliations of accounts
receivable agings (aged by invoice date), transaction reports, and general
ledger,

(D)                               monthly perpetual inventory reports for
Inventory valued on a first-in, first-out basis at the lower of cost or market
(in accordance with GAAP) or such other inventory reports as are requested by
Bank in its good faith business judgment;

(iii)                               as soon as available, and in any event
within thirty (30) days after the end of each month, monthly unaudited financial
statements;

(iv)                              within thirty (30) days after the end of each
month a monthly Compliance Certificate signed by a Responsible Officer,
certifying that as of the end of such month, Borrower was in full compliance
with all of the terms and conditions of this Agreement, and setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement and such other information as Bank shall reasonably request,
including, without limitation, a statement that at the end of such month there
were no held checks;

(v)                                 [omitted];

(vi)                              within thirty (30) days prior to the end of
each fiscal year of Borrower, (A) annual operating budgets (including income
statements, balance sheets and cash flow statements, by month) for the upcoming
fiscal year of Borrower, and (B)

8


--------------------------------------------------------------------------------




annual financial projections for the following fiscal year (on a quarterly
basis) as approved by Borrower’s board of directors, together with any related
business forecasts used in the preparation of such annual financial projections;
and

(vii)                           [omitted].

(b)           At all times that Borrower is subject to the reporting
requirements under the Securities Exchange Act of 1934, as amended, within five
(5) days after filing, all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission or a link thereto on Borrower’s or another
website on the Internet.

(c)           Prompt written notice of (i) any material change in the
composition of the Intellectual Property, (ii) the registration of any
Copyright, including any subsequent ownership right of Borrower in or to any
Copyright, Patent or Trademark not shown in the IP Security Agreement, or
(iii) Borrower’s knowledge of an event that materially adversely affects the
value of the Intellectual Property.


6.3          ACCOUNTS RECEIVABLE.

(a)           Schedules and Documents Relating to Accounts.  Borrower shall
deliver to Bank transaction reports and schedules of collections, as provided in
Section 6.2, on Bank’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Bank’s Lien
and other rights in all of Borrower’s Accounts, nor shall Bank’s failure to
advance or lend against a specific Account affect or limit Bank’s Lien and other
rights therein.  If requested by Bank, Borrower shall furnish Bank with copies
(or, at Bank’s request, originals) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts.  In addition, Borrower shall deliver to Bank,
on its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary endorsements, and
copies of all credit memos.

(b)           Disputes.  Borrower shall promptly notify Bank of all disputes or
claims in excess of $15,000 relating to Accounts.  Borrower may forgive
(completely or partially), compromise, or settle any Account for less than
payment in full, or agree to do any of the foregoing so long as (i) Borrower
does so in good faith, in a commercially reasonable manner, in the ordinary
course of business, in arm’s-length transactions, and reports the same to Bank
in the regular reports provided to Bank; and (ii) no Default or Event of Default
has occurred and is continuing; and (iii) after taking into account all such
discounts, settlements and forgiveness, the total outstanding Advances will not
exceed the lesser of the Revolving Line or the Borrowing Base.

(c)           Collection of Accounts.  Borrower shall have the right to collect
all Accounts, unless and until a Default or an Event of Default has occurred and
is continuing.  Whether or not an Event of Default has occurred and is
continuing, Borrower shall hold all payments on, and proceeds of, Accounts in
trust for Bank, and Borrower shall immediately deliver all such payments and
proceeds to Bank in their original form, duly endorsed, to be applied to the
Obligations pursuant to the terms of Section 9.4 hereof.  Bank may, in its good
faith business judgment, require that all proceeds of Accounts be deposited by
Borrower into a lockbox account, or such other “blocked account” as Bank may
specify, pursuant to a blocked account agreement in such form as Bank may
specify in its good faith business judgment.

(d)           Returns.  Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory to Borrower, Borrower
shall promptly (i) determine the reason for such return, (ii) issue a credit
memorandum to the Account Debtor in the appropriate amount, and (iii) provide a
copy of such credit memorandum to Bank, upon request from Bank.  In the event
any attempted return occurs after the occurrence and during the continuance of
any Event of Default, Borrower shall hold the returned Inventory in trust for
Bank, and immediately notify Bank of the return of the Inventory.

(e)           Verification.  Bank may, from time to time, upon prior notice to
Borrower (via an invoice copy request or otherwise) verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, either in the name of Borrower or Bank or such other name as Bank
may choose; provided, however, the Bank shall not incur any liability for
inadvertently or negligently failing to provide such notice.

9


--------------------------------------------------------------------------------





(F)            NO LIABILITY.  BANK SHALL NOT BE RESPONSIBLE OR LIABLE FOR ANY
SHORTAGE OR DISCREPANCY IN, DAMAGE TO, OR LOSS OR DESTRUCTION OF, ANY GOODS, THE
SALE OR OTHER DISPOSITION OF WHICH GIVES RISE TO AN ACCOUNT, OR FOR ANY ERROR,
ACT, OMISSION, OR DELAY OF ANY KIND OCCURRING IN THE SETTLEMENT, FAILURE TO
SETTLE, COLLECTION OR FAILURE TO COLLECT ANY ACCOUNT, OR FOR SETTLING ANY
ACCOUNT IN GOOD FAITH FOR LESS THAN THE FULL AMOUNT THEREOF, NOR SHALL BANK BE
DEEMED TO BE RESPONSIBLE FOR ANY OF BORROWER’S OBLIGATIONS UNDER ANY CONTRACT OR
AGREEMENT GIVING RISE TO AN ACCOUNT.  NOTHING HEREIN SHALL, HOWEVER, RELIEVE
BANK FROM LIABILITY FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


6.4          REMITTANCE OF PROCEEDS.  EXCEPT AS OTHERWISE PROVIDED IN SECTION
6.3(C), DELIVER, IN KIND, ALL PROCEEDS ARISING FROM THE DISPOSITION OF ANY
COLLATERAL TO BANK IN THE ORIGINAL FORM IN WHICH RECEIVED BY BORROWER NOT LATER
THAN THE FOLLOWING BUSINESS DAY AFTER RECEIPT BY BORROWER, TO BE APPLIED TO THE
OBLIGATIONS PURSUANT TO THE TERMS OF SECTION 9.4 HEREOF; PROVIDED THAT, IF NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER SHALL NOT
BE OBLIGATED TO REMIT TO BANK THE PROCEEDS OF THE SALE OF WORN OUT OR OBSOLETE
EQUIPMENT DISPOSED OF BY BORROWER IN GOOD FAITH IN AN ARM’S LENGTH TRANSACTION
FOR AN AGGREGATE PURCHASE PRICE OF $25,000 OR LESS (FOR ALL SUCH TRANSACTIONS IN
ANY FISCAL YEAR).  BORROWER AGREES THAT IT WILL NOT COMMINGLE PROCEEDS OF
COLLATERAL WITH ANY OF BORROWER’S OTHER FUNDS OR PROPERTY, BUT WILL HOLD SUCH
PROCEEDS SEPARATE AND APART FROM SUCH OTHER FUNDS AND PROPERTY AND IN AN EXPRESS
TRUST FOR BANK.  NOTHING IN THIS SECTION LIMITS THE RESTRICTIONS ON DISPOSITION
OF COLLATERAL SET FORTH ELSEWHERE IN THIS AGREEMENT.

6.5          Taxes; Pensions.  Timely file all required tax returns and reports
and timely pay all foreign, federal, state and local taxes, assessments,
deposits and contributions owed by Borrower except for deferred payment of any
taxes contested pursuant to the terms of Section 5.9 hereof, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.


6.6          ACCESS TO COLLATERAL; BOOKS AND RECORDS.  AT REASONABLE TIMES, ON
ONE (1) BUSINESS DAY’S NOTICE (PROVIDED NO NOTICE IS REQUIRED IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING), BANK, OR ITS AGENTS, SHALL HAVE THE
RIGHT TO INSPECT THE COLLATERAL AND THE RIGHT TO AUDIT AND COPY BORROWER’S
BOOKS.  THE PARTIES CONTEMPLATE THAT SUCH AUDITS WILL BE PERFORMED NO MORE
FREQUENTLY THAN THREE TIMES PER CALENDAR YEAR, BUT NOTHING HEREIN RESTRICTS
BANK’S RIGHT TO CONDUCT SUCH AUDITS MORE FREQUENTLY IF (I) BANK BELIEVES THAT IT
IS ADVISABLE TO DO SO IN BANK’S GOOD FAITH BUSINESS JUDGMENT, OR (II) BANK
BELIEVES IN GOOD FAITH THAT A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING; PROVIDED, HOWEVER, THAT BORROWER WILL NOT BE RESPONSIBLE FOR THE
EXPENSE OF ANY MORE THAN THREE (3) AUDITS IN ANY CALENDAR YEAR (OTHER THAN
AUDITS PERFORMED WHEN A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING).  THE FOREGOING INSPECTIONS AND AUDITS SHALL BE AT BORROWER’S
EXPENSE, AND THE CHARGE THEREFOR SHALL BE $750 PER PERSON PER DAY (OR SUCH
HIGHER AMOUNT AS SHALL REPRESENT BANK’S THEN-CURRENT STANDARD CHARGE FOR THE
SAME), PLUS REASONABLE OUT-OF-POCKET EXPENSES.  IN THE EVENT BORROWER AND BANK
SCHEDULE AN AUDIT MORE THAN TEN (10) DAYS IN ADVANCE, AND BORROWER CANCELS OR
SEEKS TO RESCHEDULES THE AUDIT WITH LESS THAN TEN (10) DAYS WRITTEN NOTICE TO
BANK, THEN (WITHOUT LIMITING ANY OF BANK’S RIGHTS OR REMEDIES), BORROWER SHALL
PAY BANK A FEE OF $1,000 PLUS ANY OUT-OF-POCKET EXPENSES INCURRED BY BANK TO
COMPENSATE BANK FOR THE ANTICIPATED COSTS AND EXPENSES OF THE CANCELLATION OR
RESCHEDULING.


6.7          INSURANCE.  KEEP ITS BUSINESS AND THE COLLATERAL INSURED FOR RISKS
AND IN AMOUNTS STANDARD FOR COMPANIES IN BORROWER’S INDUSTRY AND LOCATION AND AS
BANK MAY REASONABLY REQUEST.  INSURANCE POLICIES SHALL BE IN A FORM, WITH
COMPANIES, AND IN AMOUNTS THAT ARE SATISFACTORY TO BANK.  ALL PROPERTY POLICIES
SHALL HAVE A LENDER’S LOSS PAYABLE ENDORSEMENT SHOWING BANK AS AN ADDITIONAL
LENDER LOSS PAYEE AND WAIVE SUBROGATION AGAINST BANK, AND ALL LIABILITY POLICIES
SHALL SHOW, OR HAVE ENDORSEMENTS SHOWING, BANK AS AN ADDITIONAL INSURED.  ALL
POLICIES (OR THE LOSS PAYABLE AND ADDITIONAL INSURED ENDORSEMENTS) SHALL PROVIDE
THAT THE INSURER MUST GIVE BANK AT LEAST TWENTY (20) DAYS NOTICE BEFORE
CANCELING, AMENDING, OR DECLINING TO RENEW ITS POLICY.  AT BANK’S REQUEST,
BORROWER SHALL DELIVER CERTIFIED COPIES OF POLICIES AND EVIDENCE OF ALL PREMIUM
PAYMENTS.  PROCEEDS PAYABLE UNDER ANY POLICY SHALL, AT BANK’S OPTION, BE PAYABLE
TO BANK ON ACCOUNT OF THE OBLIGATIONS.  NOTWITHSTANDING THE FOREGOING, (A) SO
LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER SHALL HAVE
THE OPTION OF APPLYING THE PROCEEDS OF ANY CASUALTY POLICY UP TO $50,000, IN THE
AGGREGATE, TOWARD THE REPLACEMENT OR REPAIR OF DESTROYED OR DAMAGED PROPERTY;
PROVIDED THAT ANY SUCH REPLACED OR REPAIRED PROPERTY (I) SHALL BE OF EQUAL OR
LIKE VALUE AS THE REPLACED OR REPAIRED COLLATERAL AND (II) SHALL BE DEEMED
COLLATERAL IN WHICH BANK HAS BEEN GRANTED A FIRST PRIORITY SECURITY INTEREST,
AND (B) AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
ALL PROCEEDS PAYABLE UNDER SUCH CASUALTY POLICY SHALL, AT THE OPTION OF BANK, BE
PAYABLE TO BANK ON ACCOUNT OF THE OBLIGATIONS.  IF BORROWER FAILS TO OBTAIN
INSURANCE AS REQUIRED UNDER THIS SECTION 6.7 OR TO PAY ANY AMOUNT OR FURNISH ANY
REQUIRED PROOF OF PAYMENT TO THIRD PERSONS AND BANK, BANK MAY MAKE ALL OR PART
OF SUCH PAYMENT OR OBTAIN SUCH INSURANCE POLICIES REQUIRED IN THIS SECTION 6.7,
AND TAKE ANY ACTION UNDER THE POLICIES BANK DEEMS PRUDENT.

10


--------------------------------------------------------------------------------



6.8          OPERATING ACCOUNTS.

(A)           MAINTAIN ITS AND ITS SUBSIDIARIES’ PRIMARY DEPOSITORY AND
OPERATING ACCOUNTS AND SECURITIES ACCOUNTS MAINTAINED IN THE UNITED STATES WITH
BANK AND BANK’S AFFILIATES WHICH ACCOUNTS SHALL REPRESENT AT LEAST 85% OF THE
DOLLAR VALUE OF BORROWER’S AND SUCH SUBSIDIARIES ACCOUNTS AT ALL FINANCIAL
INSTITUTIONS.

(B)           DISCLOSE IN WRITING TO BANK ALL COLLATERAL ACCOUNTS MAINTAINED
WITH ANY BANK OR FINANCIAL INSTITUTION OTHER THAN BANK OR ITS AFFILIATES.  IN
ADDITION, FOR EACH COLLATERAL ACCOUNT THAT BORROWER MAINTAINS WITH ANY BANK OR
FINANCIAL INSTITUTION OTHER THAN BANK OR ITS AFFILIATES, BORROWER SHALL CAUSE
THE DEPOSITS AND/OR SECURITIES MAINTAINED THEREIN TO BE TRANSFERRED TO BANK OR
ITS AFFILIATES WITHIN 90 DAYS OF THE EFFECTIVE DATE AND FOR ANY DEPOSITS AND/OR
SECURITIES NOT SO TRANSFERRED TO BANK AND ITS AFFILIATES WITHIN SUCH TIME
PERIOD, BORROWER SHALL CAUSE SUCH APPLICABLE BANK OR FINANCIAL INSTITUTION
(OTHER THAN BANK) AT OR WITH WHICH ANY COLLATERAL ACCOUNT IS MAINTAINED TO
EXECUTE AND DELIVER A CONTROL AGREEMENT OR OTHER APPROPRIATE INSTRUMENT WITH
RESPECT TO SUCH COLLATERAL ACCOUNT TO PERFECT BANK’S LIEN IN SUCH COLLATERAL
ACCOUNT IN ACCORDANCE WITH THE TERMS HEREUNDER.  THE PROVISIONS OF THE PREVIOUS
SENTENCE SHALL NOT APPLY TO DEPOSIT ACCOUNTS EXCLUSIVELY USED FOR PAYROLL,
PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR FOR THE BENEFIT
OF BORROWER’S EMPLOYEES AND IDENTIFIED TO BANK BY BORROWER AS SUCH.


6.9          FINANCIAL COVENANTS.

Borrower shall maintain at all times, to be tested as of the last day of each
month, unless otherwise noted, on a consolidated basis:

(a)           Tangible Net Worth.  A Tangible Net Worth of at least $4,000,000
(“Minimum Tangible Net Worth”) plus (i) 25% of all consideration received after
the date hereof for equity securities and subordinated debt of the Borrower,
plus (ii) 25% of the Borrower’s net income in each fiscal quarter ending after
the date hereof.  Increases in the Minimum Tangible Net Worth based on
consideration received for equity securities and subordinated debt of the
Borrower shall be effective as of the end of the month in which such
consideration is received, and shall continue effective thereafter. Increases in
the Minimum Tangible Net Worth based on net income shall be effective on the
last day of the fiscal quarter in which said net income is realized, and shall
continue effective thereafter. In no event shall the Minimum Tangible Net Worth
be decreased.


6.10        INTELLECTUAL PROPERTY RIGHTS.  BORROWER SHALL:  (A) PROTECT, DEFEND
AND MAINTAIN THE VALIDITY AND ENFORCEABILITY OF ITS INTELLECTUAL PROPERTY; (B)
PROMPTLY ADVISE BANK IN WRITING OF MATERIAL INFRINGEMENTS OF ITS INTELLECTUAL
PROPERTY; AND (C) NOT ALLOW ANY INTELLECTUAL PROPERTY MATERIAL TO BORROWER’S
BUSINESS TO BE ABANDONED, FORFEITED OR DEDICATED TO THE PUBLIC WITHOUT BANK’S
WRITTEN CONSENT.  IF BORROWER DECIDES TO REGISTER ANY COPYRIGHTS OR MASK WORKS
IN THE UNITED STATES COPYRIGHT OFFICE, BORROWER SHALL: (X) PROVIDE BANK WITH AT
LEAST FIFTEEN (15) DAYS PRIOR WRITTEN NOTICE OF ITS INTENT TO REGISTER SUCH
COPYRIGHTS OR MASK WORKS TOGETHER WITH A COPY OF THE APPLICATION IT INTENDS TO
FILE WITH THE UNITED STATES COPYRIGHT OFFICE (EXCLUDING EXHIBITS THERETO); (Y)
EXECUTE AN INTELLECTUAL PROPERTY SECURITY AGREEMENT OR SUCH OTHER DOCUMENTS AS
BANK MAY REASONABLY REQUEST TO MAINTAIN THE PERFECTION AND PRIORITY OF BANK’S
SECURITY INTEREST IN THE COPYRIGHTS OR MASK WORKS INTENDED TO BE REGISTERED WITH
THE UNITED STATES COPYRIGHT OFFICE; AND (Z) RECORD SUCH INTELLECTUAL PROPERTY
SECURITY AGREEMENT WITH THE UNITED STATES COPYRIGHT OFFICE CONTEMPORANEOUSLY
WITH FILING THE COPYRIGHT OR MASK WORK APPLICATION(S) WITH THE UNITED STATES
COPYRIGHT OFFICE.  BORROWER SHALL PROMPTLY PROVIDE TO BANK A COPY OF THE
APPLICATION(S) FILED WITH THE UNITED STATES COPYRIGHT OFFICE TOGETHER WITH
EVIDENCE OF THE RECORDING OF THE INTELLECTUAL PROPERTY SECURITY AGREEMENT
NECESSARY FOR BANK TO MAINTAIN THE PERFECTION AND PRIORITY OF ITS SECURITY
INTEREST IN SUCH COPYRIGHTS OR MASK WORKS.  BORROWER SHALL PROVIDE WRITTEN
NOTICE TO BANK OF ANY APPLICATION FILED BY BORROWER IN THE UNITED STATES PATENT
AND TRADEMARK OFFICE FOR A PATENT OR TO REGISTER A TRADEMARK OR SERVICE MARK
WITHIN 30 DAYS AFTER ANY SUCH FILING.


6.11        LITIGATION COOPERATION.  FROM THE DATE HEREOF AND CONTINUING THROUGH
THE TERMINATION OF THIS AGREEMENT, MAKE AVAILABLE TO BANK, WITHOUT EXPENSE TO
BANK, BORROWER AND ITS OFFICERS, EMPLOYEES AND AGENTS AND BORROWER’S BOOKS AND
RECORDS, TO THE EXTENT THAT BANK MAY DEEM THEM REASONABLY NECESSARY TO PROSECUTE
OR DEFEND ANY THIRD-PARTY SUIT OR PROCEEDING INSTITUTED BY OR AGAINST BANK WITH
RESPECT TO ANY COLLATERAL OR RELATING TO BORROWER.


6.12        [OMITTED]

11


--------------------------------------------------------------------------------





6.13        FURTHER ASSURANCES.  BORROWER SHALL EXECUTE ANY FURTHER INSTRUMENTS
AND TAKE FURTHER ACTION AS BANK REASONABLY REQUESTS TO PERFECT OR CONTINUE
BANK’S LIEN IN THE COLLATERAL OR TO EFFECT THE PURPOSES OF THIS AGREEMENT.


7              NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:


7.1          DISPOSITIONS.  CONVEY, SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE
OF (COLLECTIVELY, “TRANSFER”), OR PERMIT ANY OF ITS SUBSIDIARIES TO TRANSFER,
ALL OR ANY PART OF ITS BUSINESS OR PROPERTY, EXCEPT FOR (A) TRANSFERS OF
INVENTORY IN THE ORDINARY COURSE OF BUSINESS; (B) TRANSFERS OF WORN-OUT OR
OBSOLETE EQUIPMENT; AND (C) TRANSFERS CONSISTING OF PERMITTED LIENS AND
PERMITTED INVESTMENTS.


7.2          CHANGES IN BUSINESS, MANAGEMENT, OWNERSHIP, OR BUSINESS LOCATIONS.


(A)           ENGAGE IN OR PERMIT ANY OF ITS SUBSIDIARIES TO ENGAGE IN ANY
BUSINESS OTHER THAN THE BUSINESSES CURRENTLY ENGAGED IN BY BORROWER AND SUCH
SUBSIDIARY, AS APPLICABLE, OR REASONABLY RELATED THERETO;


(B)           LIQUIDATE OR DISSOLVE; OR


(C)           PERMIT ANY PERSON OR TWO OR MORE PERSONS ACTING IN CONCERT FROM
ACQUIRING BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13(D)(3) OF THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES EXCHANGE ACT OF 1934),
DIRECTLY OR INDIRECTLY, OF SHARES OF STOCK OF THE BORROWER REPRESENTING MORE
THAN 50% OF THE COMBINED VOTING POWER OF ALL SHARES OF STOCK OF THE BORROWER
ENTITLED TO VOTE IN THE ELECTION OF DIRECTORS (OTHER THAN BY THE SALE OF
BORROWER’S EQUITY SECURITIES IN A PUBLIC OFFERING OR TO VENTURE CAPITAL
INVESTORS SO LONG AS BORROWER IDENTIFIES TO BANK THE VENTURE CAPITAL INVESTORS
PRIOR TO THE CLOSING OF THE TRANSACTION); OR


(D)           WITHOUT AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO BANK:
(1) ADD ANY NEW OFFICES OR BUSINESS LOCATIONS, INCLUDING WAREHOUSES (UNLESS SUCH
NEW OFFICES OR BUSINESS LOCATIONS CONTAIN ASSETS AND PROPERTY OF BORROWER WITH
AN AGGREGATE VALUE OF LESS THAN $10,000), (2) CHANGE ITS JURISDICTION OF
ORGANIZATION, (3) CHANGE ITS ORGANIZATIONAL STRUCTURE OR TYPE, (4) CHANGE ITS
LEGAL NAME, OR (5) CHANGE ITS ORGANIZATIONAL NUMBER (IF ANY) ASSIGNED BY ITS
JURISDICTION OF ORGANIZATION.


7.3          MERGERS OR ACQUISITIONS.  MERGE OR CONSOLIDATE, OR PERMIT ANY OF
ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH ANY OTHER PERSON, OR ACQUIRE, OR
PERMIT ANY OF ITS SUBSIDIARIES TO ACQUIRE, ALL OR SUBSTANTIALLY ALL OF THE
CAPITAL STOCK OR PROPERTY OF ANOTHER PERSON, EXCEPT THAT A SUBSIDIARY OF
BORROWER MAY MERGE OR CONSOLIDATE INTO ANOTHER SUBSIDIARY OF BORROWER OR INTO
BORROWER.


7.4          INDEBTEDNESS.  CREATE, INCUR, ASSUME, OR BE LIABLE FOR ANY
INDEBTEDNESS, OR PERMIT ANY SUBSIDIARY TO DO SO, OTHER THAN PERMITTED
INDEBTEDNESS.


7.5          ENCUMBRANCE.  CREATE, INCUR, OR ALLOW ANY LIEN ON ANY OF ITS
PROPERTY OR ASSETS, OR ASSIGN OR CONVEY ANY RIGHT TO RECEIVE INCOME, INCLUDING
THE SALE OF ANY ACCOUNTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO, EXCEPT FOR
PERMITTED LIENS, OR PERMIT ANY COLLATERAL NOT TO BE SUBJECT TO THE FIRST
PRIORITY SECURITY INTEREST GRANTED HEREIN (EXCEPT AS OTHERWISE SPECIFICALLY
ALLOWED IN THE DEFINITION OF PERMITTED LIENS), OR ENTER INTO ANY AGREEMENT,
DOCUMENT, INSTRUMENT OR OTHER ARRANGEMENT (EXCEPT WITH OR IN FAVOR OF BANK) WITH
ANY PERSON WHICH DIRECTLY OR INDIRECTLY PROHIBITS OR HAS THE EFFECT OF
PROHIBITING BORROWER OR ANY SUBSIDIARY FROM ASSIGNING, MORTGAGING, PLEDGING,
GRANTING A SECURITY INTEREST IN OR UPON, OR ENCUMBERING ANY OF BORROWER’S OR ANY
SUBSIDIARY’S INTELLECTUAL PROPERTY, EXCEPT AS IS OTHERWISE PERMITTED IN SECTION
7.1 HEREOF AND THE DEFINITION OF “PERMITTED LIEN” HEREIN.


7.6          MAINTENANCE OF COLLATERAL ACCOUNTS.  MAINTAIN ANY COLLATERAL
ACCOUNT EXCEPT PURSUANT TO THE TERMS OF SECTION 6.8.(B) HEREOF.


7.7          INVESTMENTS; DISTRIBUTIONS.  (A) DIRECTLY OR INDIRECTLY MAKE ANY
INVESTMENT OTHER THAN PERMITTED INVESTMENTS, OR PERMIT ANY OF ITS SUBSIDIARIES
TO DO SO; OR (B) PAY ANY DIVIDENDS OR MAKE ANY DISTRIBUTION OR PAYMENT OR
REDEEM, RETIRE OR PURCHASE ANY CAPITAL STOCK, PROVIDED THAT (I) BORROWER MAY
CONVERT ANY OF ITS CONVERTIBLE SECURITIES INTO OTHER SECURITIES PURSUANT TO THE
TERMS OF SUCH CONVERTIBLE SECURITIES OR OTHERWISE IN EXCHANGE THEREOF,
(II) BORROWER MAY PAY DIVIDENDS SOLELY IN COMMON STOCK; AND (III) BORROWER MAY
REPURCHASE THE STOCK OF FORMER

12


--------------------------------------------------------------------------------





EMPLOYEES OR CONSULTANTS PURSUANT TO STOCK REPURCHASE AGREEMENTS SO LONG AS NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AT THE TIME OF SUCH REPURCHASE AND
WOULD NOT EXIST AFTER GIVING EFFECT TO SUCH REPURCHASE, PROVIDED SUCH REPURCHASE
DOES NOT EXCEED IN THE AGGREGATE OF $50,000 PER FISCAL YEAR.


7.8          TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR INDIRECTLY ENTER INTO OR
PERMIT TO EXIST ANY MATERIAL TRANSACTION WITH ANY AFFILIATE OF BORROWER, EXCEPT
FOR TRANSACTIONS THAT ARE IN THE ORDINARY COURSE OF BORROWER’S BUSINESS, UPON
FAIR AND REASONABLE TERMS THAT ARE NO LESS FAVORABLE TO BORROWER THAN WOULD BE
OBTAINED IN AN ARM’S LENGTH TRANSACTION WITH A NON-AFFILIATED PERSON.


7.9          SUBORDINATED DEBT.  (A) MAKE OR PERMIT ANY PAYMENT ON ANY
SUBORDINATED DEBT, EXCEPT UNDER THE TERMS OF THE SUBORDINATION, INTERCREDITOR,
OR OTHER SIMILAR AGREEMENT TO WHICH SUCH SUBORDINATED DEBT IS SUBJECT, OR
(B) AMEND ANY PROVISION IN ANY DOCUMENT RELATING TO THE SUBORDINATED DEBT WHICH
WOULD INCREASE THE AMOUNT THEREOF OR THE AMOUNT OF ANY PERMITTED PAYMENTS
THEREUNDER OR ADVERSELY AFFECT THE SUBORDINATION THEREOF TO OBLIGATIONS OWED TO
BANK.


7.10        COMPLIANCE.  BECOME AN “INVESTMENT COMPANY” OR A COMPANY CONTROLLED
BY AN “INVESTMENT COMPANY”, UNDER THE INVESTMENT COMPANY ACT OF 1940 OR
UNDERTAKE AS ONE OF ITS IMPORTANT ACTIVITIES EXTENDING CREDIT TO PURCHASE OR
CARRY MARGIN STOCK (AS DEFINED IN REGULATION U OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM), OR USE THE PROCEEDS OF ANY CREDIT EXTENSION FOR THAT
PURPOSE; FAIL TO MEET THE MINIMUM FUNDING REQUIREMENTS OF ERISA, PERMIT A
REPORTABLE EVENT OR PROHIBITED TRANSACTION, AS DEFINED IN ERISA, TO OCCUR; FAIL
TO COMPLY WITH THE FEDERAL FAIR LABOR STANDARDS ACT OR VIOLATE ANY OTHER LAW OR
REGULATION, IF THE VIOLATION COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL
ADVERSE CHANGE, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO; WITHDRAW OR PERMIT
ANY SUBSIDIARY TO WITHDRAW FROM PARTICIPATION IN, PERMIT PARTIAL OR COMPLETE
TERMINATION OF, OR PERMIT THE OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO, ANY
PRESENT PENSION, PROFIT SHARING AND DEFERRED COMPENSATION PLAN WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY OF BORROWER, INCLUDING ANY
LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION OR ITS SUCCESSORS OR ANY
OTHER GOVERNMENTAL AGENCY.


8              EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:


8.1          PAYMENT DEFAULT.  BORROWER FAILS TO (A) MAKE ANY PAYMENT OF
PRINCIPAL OR INTEREST ON ANY CREDIT EXTENSION ON ITS DUE DATE, OR (B) PAY ANY
OTHER OBLIGATIONS WITHIN THREE (3) BUSINESS DAYS AFTER SUCH OBLIGATIONS ARE DUE
AND PAYABLE.  DURING THE CURE PERIOD, THE FAILURE TO CURE THE PAYMENT DEFAULT IS
NOT AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSION WILL BE MADE DURING THE CURE
PERIOD);


8.2          COVENANT DEFAULT.

(a)           Borrower fails or neglects to perform any obligation in Sections
6.2, 6.3, 6.4, 6.6, 6.8, or 6.9, or violates any covenant in Section 7; or


(B)           BORROWER FAILS OR NEGLECTS TO PERFORM, KEEP, OR OBSERVE ANY OTHER
TERM, PROVISION, CONDITION, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT,
ANY LOAN DOCUMENTS, AND AS TO ANY DEFAULT (OTHER THAN THOSE SPECIFIED IN THIS
SECTION 8) UNDER SUCH OTHER TERM, PROVISION, CONDITION, COVENANT OR AGREEMENT
THAT CAN BE CURED, HAS FAILED TO CURE THE DEFAULT WITHIN TEN (10) DAYS AFTER THE
OCCURRENCE THEREOF; PROVIDED, HOWEVER, THAT IF THE DEFAULT CANNOT BY ITS NATURE
BE CURED WITHIN THE TEN (10) DAY PERIOD OR CANNOT AFTER DILIGENT ATTEMPTS BY
BORROWER BE CURED WITHIN SUCH TEN (10) DAY PERIOD, AND SUCH DEFAULT IS LIKELY TO
BE CURED WITHIN A REASONABLE TIME, THEN BORROWER SHALL HAVE AN ADDITIONAL PERIOD
(WHICH SHALL NOT IN ANY CASE EXCEED THIRTY (30) DAYS) TO ATTEMPT TO CURE SUCH
DEFAULT, AND WITHIN SUCH REASONABLE TIME PERIOD THE FAILURE TO CURE THE DEFAULT
SHALL NOT BE DEEMED AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSIONS SHALL BE MADE
DURING SUCH CURE PERIOD).  GRACE PERIODS PROVIDED UNDER THIS SECTION SHALL NOT
APPLY, AMONG OTHER THINGS, TO FINANCIAL COVENANTS OR ANY OTHER COVENANTS SET
FORTH IN SUBSECTION (A) ABOVE;


8.3          MATERIAL ADVERSE CHANGE.  A MATERIAL ADVERSE CHANGE OCCURS;


8.4          ATTACHMENT.  (A) ANY MATERIAL PORTION OF BORROWER’S ASSETS IS
ATTACHED, SEIZED, LEVIED ON, OR COMES INTO POSSESSION OF A TRUSTEE OR RECEIVER
AND THE ATTACHMENT, SEIZURE OR LEVY IS NOT REMOVED IN TEN (10) DAYS; (B) THE
SERVICE OF PROCESS UPON BANK SEEKING TO ATTACH, BY TRUSTEE OR SIMILAR PROCESS,
ANY FUNDS OF BORROWER, OR ANY

13


--------------------------------------------------------------------------------





ENTITY UNDER CONTROL OF BORROWER (INCLUDING A SUBSIDIARY) ON DEPOSIT WITH BANK;
(C) BORROWER IS ENJOINED, RESTRAINED, OR PREVENTED BY COURT ORDER FROM
CONDUCTING A MATERIAL PART OF ITS BUSINESS; (D) A JUDGMENT OR OTHER CLAIM IN
EXCESS OF $10,000 BECOMES A LIEN ON ANY OF BORROWER’S ASSETS; OR (E) A NOTICE OF
LIEN, LEVY, OR ASSESSMENT IS FILED AGAINST ANY OF BORROWER’S ASSETS BY ANY
GOVERNMENT AGENCY AND NOT PAID WITHIN TEN (10) DAYS AFTER BORROWER RECEIVES
NOTICE.  THESE ARE NOT EVENTS OF DEFAULT IF STAYED OR IF A BOND IS POSTED
PENDING CONTEST BY BORROWER WITHIN TEN DAYS AFTER THE DATE SUCH EVENTS OCCUR
(BUT NO CREDIT EXTENSIONS SHALL BE MADE DURING THE CURE PERIOD);


8.5          INSOLVENCY.  BORROWER IS UNABLE TO PAY ITS DEBTS (INCLUDING TRADE
DEBTS) AS THEY BECOME DUE OR OTHERWISE BECOMES INSOLVENT; (B) BORROWER BEGINS AN
INSOLVENCY PROCEEDING; OR (C) AN INSOLVENCY PROCEEDING IS BEGUN AGAINST BORROWER
AND NOT DISMISSED OR STAYED WITHIN THIRTY (30) DAYS (BUT NO CREDIT EXTENSIONS
SHALL BE MADE WHILE OF ANY OF THE CONDITIONS DESCRIBED IN CLAUSE (A) EXIST
AND/OR UNTIL ANY INSOLVENCY PROCEEDING IS DISMISSED);


8.6          OTHER AGREEMENTS.  THERE IS A DEFAULT IN ANY AGREEMENT TO WHICH
BORROWER OR ANY GUARANTOR IS A PARTY WITH A THIRD PARTY OR PARTIES RESULTING IN
A RIGHT BY SUCH THIRD PARTY OR PARTIES, WHETHER OR NOT EXERCISED, TO ACCELERATE
THE MATURITY OF ANY INDEBTEDNESS IN AN AMOUNT IN EXCESS OF $50,000 OR THAT COULD
RESULT IN A MATERIAL ADVERSE CHANGE WITH RESPECT TO BORROWER’S OR ANY GUARANTOR;
PROVIDED, HOWEVER, THAT THE EVENT OF DEFAULT UNDER THIS SECTION 8.6 CAUSED BY
THE OCCURRENCE OF A DEFAULT UNDER SUCH OTHER AGREEMENT SHALL BE CURED OR WAIVED
FOR PURPOSES OF THIS AGREEMENT UPON BANK RECEIVING WRITTEN NOTICE FROM THE PARTY
ASSERTING SUCH DEFAULT OF SUCH CURE OR WAIVER OF THE DEFAULT UNDER SUCH OTHER
AGREEMENT, IF AT THE TIME OF SUCH CURE OR WAIVER UNDER SUCH OTHER AGREEMENT (A)
BANK HAS NOT DECLARED AN EVENT OF DEFAULT UNDER THIS AGREEMENT AND/OR EXERCISED
ANY RIGHTS WITH RESPECT THERETO; (B) ANY SUCH CURE OR WAIVER DOES NOT RESULT IN
AN EVENT OF DEFAULT UNDER ANY OTHER PROVISION OF THIS AGREEMENT OR ANY LOAN
DOCUMENT; AND (C) IN CONNECTION WITH ANY SUCH CURE OR WAIVER UNDER SUCH OTHER
AGREEMENT, THE TERMS OF ANY AGREEMENT WITH SUCH THIRD PARTY ARE NOT MODIFIED OR
AMENDED IN ANY MANNER WHICH COULD IN THE GOOD FAITH JUDGMENT OF BANK BE
MATERIALLY LESS ADVANTAGEOUS TO BORROWER OR ANY GUARANTOR;


8.7          JUDGMENTS.  A JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY IN AN
AMOUNT, INDIVIDUALLY OR IN THE AGGREGATE, OF $50,000 OR MORE (NOT COVERED BY
INDEPENDENT THIRD-PARTY INSURANCE) SHALL BE RENDERED AGAINST BORROWER AND SHALL
REMAIN UNSATISFIED AND UNSTAYED FOR A PERIOD OF TEN (10) DAYS AFTER THE ENTRY
THEREOF (PROVIDED THAT NO CREDIT EXTENSIONS WILL BE MADE PRIOR TO THE
SATISFACTION OR STAY OF SUCH JUDGMENT);


8.8          MISREPRESENTATIONS.  BORROWER OR ANY PERSON ACTING FOR BORROWER
MAKES ANY REPRESENTATION, WARRANTY, OR OTHER STATEMENT NOW OR LATER IN THIS
AGREEMENT, ANY LOAN DOCUMENT OR IN ANY WRITING DELIVERED TO BANK OR TO INDUCE
BANK TO ENTER THIS AGREEMENT OR ANY LOAN DOCUMENT, AND SUCH REPRESENTATION,
WARRANTY, OR OTHER STATEMENT IS INCORRECT IN ANY MATERIAL RESPECT WHEN MADE;


8.9          SUBORDINATED DEBT.  A DEFAULT OR BREACH OCCURS UNDER ANY AGREEMENT
BETWEEN BORROWER AND ANY CREDITOR OF BORROWER THAT SIGNED A SUBORDINATION,
INTERCREDITOR, OR OTHER SIMILAR AGREEMENT WITH BANK, OR ANY CREDITOR THAT HAS
SIGNED SUCH AN AGREEMENT WITH BANK BREACHES ANY TERMS OF SUCH AGREEMENT; OR


8.10        GUARANTY.  (A) ANY GUARANTY OF ANY OBLIGATIONS TERMINATES OR CEASES
FOR ANY REASON TO BE IN FULL FORCE AND EFFECT; (B) ANY GUARANTOR DOES NOT
PERFORM ANY OBLIGATION OR COVENANT UNDER ANY GUARANTY OF THE OBLIGATIONS; (C)
ANY CIRCUMSTANCE DESCRIBED IN SECTIONS 8.3, 8.4, 8.5, 8.7, OR 8.8. OCCURS WITH
RESPECT TO ANY GUARANTOR, OR (D) THE DEATH, LIQUIDATION, WINDING UP, OR
TERMINATION OF EXISTENCE OF ANY GUARANTOR; OR (E) (I) A MATERIAL IMPAIRMENT IN
THE PERFECTION OR PRIORITY OF BANK’S LIEN IN THE COLLATERAL PROVIDED BY
GUARANTOR OR IN THE VALUE OF SUCH COLLATERAL OR (II) A MATERIAL ADVERSE CHANGE
IN THE GENERAL AFFAIRS, MANAGEMENT, RESULTS OF OPERATION, CONDITION (FINANCIAL
OR OTHERWISE) OR THE PROSPECT OF REPAYMENT OF THE OBLIGATIONS OCCURS WITH
RESPECT TO ANY GUARANTOR.


9              BANK’S RIGHTS AND REMEDIES


9.1          RIGHTS AND REMEDIES.  IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BANK MAY, WITHOUT NOTICE OR DEMAND, DO ANY OR ALL OF THE FOLLOWING:

(A)           DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND PAYABLE (BUT IF AN
EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS ALL OBLIGATIONS ARE IMMEDIATELY
DUE AND PAYABLE WITHOUT ANY ACTION BY BANK);

(B)           STOP ADVANCING MONEY OR EXTENDING CREDIT FOR BORROWER’S BENEFIT
UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN BORROWER AND BANK;

14


--------------------------------------------------------------------------------




(C)           DEMAND THAT BORROWER (I) DEPOSIT CASH WITH BANK IN AN AMOUNT EQUAL
TO THE AGGREGATE AMOUNT OF ANY LETTERS OF CREDIT REMAINING UNDRAWN, AS
COLLATERAL SECURITY FOR THE REPAYMENT OF ANY FUTURE DRAWINGS UNDER SUCH LETTERS
OF CREDIT, AND BORROWER SHALL FORTHWITH DEPOSIT AND PAY SUCH AMOUNTS, AND (II)
PAY IN ADVANCE ALL LETTER OF CREDIT FEES SCHEDULED TO BE PAID OR PAYABLE OVER
THE REMAINING TERM OF ANY LETTERS OF CREDIT;

(D)           TERMINATE ANY FX CONTRACTS;

(E)           DEMAND PAYMENT OF, AND COLLECT ANY ACCOUNTS AND GENERAL
INTANGIBLES COMPRISING COLLATERAL, SETTLE OR ADJUST DISPUTES AND CLAIMS DIRECTLY
WITH ACCOUNT DEBTORS FOR AMOUNTS, ON TERMS, AND IN ANY ORDER THAT BANK CONSIDERS
ADVISABLE, NOTIFY ANY ACCOUNT DEBTOR OR OTHER PERSON OWING BORROWER MONEY OF
BANK’S SECURITY INTEREST IN SUCH FUNDS, VERIFY THE AMOUNT OF THE SAME AND
COLLECT THE SAME;

(F)            MAKE ANY PAYMENTS AND DO ANY ACTS IT CONSIDERS NECESSARY OR
REASONABLE TO PROTECT THE COLLATERAL AND/OR ITS SECURITY INTEREST IN THE
COLLATERAL.  BORROWER SHALL ASSEMBLE THE COLLATERAL IF BANK REQUESTS AND MAKE IT
AVAILABLE AS BANK DESIGNATES.  BANK MAY ENTER PREMISES WHERE THE COLLATERAL IS
LOCATED, TAKE AND MAINTAIN POSSESSION OF ANY PART OF THE COLLATERAL, AND PAY,
PURCHASE, CONTEST, OR COMPROMISE ANY LIEN WHICH APPEARS TO BE PRIOR OR SUPERIOR
TO ITS SECURITY INTEREST AND PAY ALL EXPENSES INCURRED. BORROWER GRANTS BANK A
LICENSE TO ENTER AND OCCUPY ANY OF ITS PREMISES, WITHOUT CHARGE, TO EXERCISE ANY
OF BANK’S RIGHTS OR REMEDIES;

(G)           APPLY TO THE OBLIGATIONS ANY (I) BALANCES AND DEPOSITS OF BORROWER
IT HOLDS, OR (II) ANY AMOUNT HELD BY BANK OWING TO OR FOR THE CREDIT OR THE
ACCOUNT OF BORROWER;

(H)           SHIP, RECLAIM, RECOVER, STORE, FINISH, MAINTAIN, REPAIR, PREPARE
FOR SALE, ADVERTISE FOR SALE, AND SELL THE COLLATERAL.  BANK IS HEREBY GRANTED A
NON-EXCLUSIVE, ROYALTY-FREE LICENSE OR OTHER RIGHT TO USE, WITHOUT CHARGE,
BORROWER’S LABELS, PATENTS, COPYRIGHTS, MASK WORKS, RIGHTS OF USE OF ANY NAME,
TRADE SECRETS, TRADE NAMES, TRADEMARKS, SERVICE MARKS, AND ADVERTISING MATTER,
OR ANY SIMILAR PROPERTY AS IT PERTAINS TO THE COLLATERAL, IN COMPLETING
PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING ANY COLLATERAL AND, IN
CONNECTION WITH BANK’S EXERCISE OF ITS RIGHTS UNDER THIS SECTION, BORROWER’S
RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS INURE TO BANK’S BENEFIT;

(I)            PLACE A “HOLD” ON ANY ACCOUNT MAINTAINED WITH BANK AND/OR DELIVER
A NOTICE OF EXCLUSIVE CONTROL, ANY ENTITLEMENT ORDER, OR OTHER DIRECTIONS OR
INSTRUCTIONS PURSUANT TO ANY CONTROL AGREEMENT OR SIMILAR AGREEMENTS PROVIDING
CONTROL OF ANY COLLATERAL;

(J)            DEMAND AND RECEIVE POSSESSION OF BORROWER’S BOOKS; AND

(K)           EXERCISE ALL RIGHTS AND REMEDIES AVAILABLE TO BANK UNDER THE LOAN
DOCUMENTS OR AT LAW OR EQUITY, INCLUDING ALL REMEDIES PROVIDED UNDER THE CODE
(INCLUDING DISPOSAL OF THE COLLATERAL PURSUANT TO THE TERMS THEREOF).


9.2          POWER OF ATTORNEY.  BORROWER HEREBY IRREVOCABLY APPOINTS BANK AS
ITS LAWFUL ATTORNEY-IN-FACT, EXERCISABLE UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, TO:  (A) ENDORSE BORROWER’S NAME ON ANY
CHECKS OR OTHER FORMS OF PAYMENT OR SECURITY; (B) SIGN BORROWER’S NAME ON ANY
INVOICE OR BILL OF LADING FOR ANY ACCOUNT OR DRAFTS AGAINST ACCOUNT DEBTORS; (C)
SETTLE AND ADJUST DISPUTES AND CLAIMS ABOUT THE ACCOUNTS DIRECTLY WITH ACCOUNT
DEBTORS, FOR AMOUNTS AND ON TERMS BANK DETERMINES REASONABLE; (D) MAKE, SETTLE,
AND ADJUST ALL CLAIMS UNDER BORROWER’S INSURANCE POLICIES; (E) PAY, CONTEST OR
SETTLE ANY LIEN, CHARGE, ENCUMBRANCE, SECURITY INTEREST, AND ADVERSE CLAIM IN OR
TO THE COLLATERAL, OR ANY JUDGMENT BASED THEREON, OR OTHERWISE TAKE ANY ACTION
TO TERMINATE OR DISCHARGE THE SAME; AND (F) TRANSFER THE COLLATERAL INTO THE
NAME OF BANK OR A THIRD PARTY AS THE CODE PERMITS.  BORROWER HEREBY APPOINTS
BANK AS ITS LAWFUL ATTORNEY-IN-FACT TO SIGN BORROWER’S NAME ON ANY DOCUMENTS
NECESSARY TO PERFECT OR CONTINUE THE PERFECTION OF ANY SECURITY INTEREST
REGARDLESS OF WHETHER AN EVENT OF DEFAULT HAS OCCURRED UNTIL ALL OBLIGATIONS
HAVE BEEN SATISFIED IN FULL AND BANK IS UNDER NO FURTHER OBLIGATION TO MAKE
CREDIT EXTENSIONS HEREUNDER.  BANK’S FOREGOING APPOINTMENT AS BORROWER’S
ATTORNEY IN FACT, AND ALL OF BANK’S RIGHTS AND POWERS, COUPLED WITH AN INTEREST,
ARE IRREVOCABLE UNTIL ALL OBLIGATIONS HAVE BEEN FULLY REPAID AND PERFORMED AND
BANK’S OBLIGATION TO PROVIDE CREDIT EXTENSIONS TERMINATES.


9.3          PROTECTIVE PAYMENTS.  IF BORROWER FAILS TO OBTAIN THE INSURANCE
CALLED FOR BY SECTION 6.7 OR FAILS TO PAY ANY PREMIUM THEREON OR FAILS TO PAY
ANY OTHER AMOUNT WHICH BORROWER IS OBLIGATED TO PAY UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, BANK MAY OBTAIN SUCH INSURANCE OR MAKE SUCH PAYMENT, AND
ALL AMOUNTS

15


--------------------------------------------------------------------------------





SO PAID BY BANK ARE BANK EXPENSES AND IMMEDIATELY DUE AND PAYABLE, BEARING
INTEREST AT THE THEN HIGHEST APPLICABLE RATE, AND SECURED BY THE COLLATERAL. 
BANK WILL MAKE REASONABLE EFFORTS TO PROVIDE BORROWER WITH NOTICE OF BANK
OBTAINING SUCH INSURANCE AT THE TIME IT IS OBTAINED OR WITHIN A REASONABLE TIME
THEREAFTER.  NO PAYMENTS BY BANK ARE DEEMED AN AGREEMENT TO MAKE SIMILAR
PAYMENTS IN THE FUTURE OR BANK’S WAIVER OF ANY EVENT OF DEFAULT.


9.4          APPLICATION OF PAYMENTS AND PROCEEDS.  UNLESS AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, BANK SHALL APPLY ANY FUNDS IN ITS POSSESSION,
WHETHER FROM BORROWER ACCOUNT BALANCES, PAYMENTS, OR PROCEEDS REALIZED AS THE
RESULT OF ANY COLLECTION OF ACCOUNTS OR OTHER DISPOSITION OF THE COLLATERAL,
FIRST, TO BANK EXPENSES, INCLUDING WITHOUT LIMITATION, THE REASONABLE COSTS,
EXPENSES, LIABILITIES, OBLIGATIONS AND ATTORNEYS’ FEES INCURRED BY BANK IN THE
EXERCISE OF ITS RIGHTS UNDER THIS AGREEMENT; SECOND, TO THE INTEREST DUE UPON
ANY OF THE OBLIGATIONS; AND THIRD, TO THE PRINCIPAL OF THE OBLIGATIONS AND ANY
APPLICABLE FEES AND OTHER CHARGES, IN SUCH ORDER AS BANK SHALL DETERMINE IN ITS
SOLE DISCRETION.  ANY SURPLUS SHALL BE PAID TO BORROWER OR OTHER PERSONS LEGALLY
ENTITLED THERETO; BORROWER SHALL REMAIN LIABLE TO BANK FOR ANY DEFICIENCY.  IF
AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BANK MAY APPLY ANY FUNDS IN
ITS POSSESSION, WHETHER FROM BORROWER ACCOUNT BALANCES, PAYMENTS, PROCEEDS
REALIZED AS THE RESULT OF ANY COLLECTION OF ACCOUNTS OR OTHER DISPOSITION OF THE
COLLATERAL, OR OTHERWISE, TO THE OBLIGATIONS IN SUCH ORDER AS BANK SHALL
DETERMINE IN ITS SOLE DISCRETION.  ANY SURPLUS SHALL BE PAID TO BORROWER OR
OTHER PERSONS LEGALLY ENTITLED THERETO; BORROWER SHALL REMAIN LIABLE TO BANK FOR
ANY DEFICIENCY.  IF BANK, IN ITS GOOD FAITH BUSINESS JUDGMENT, DIRECTLY OR
INDIRECTLY ENTERS INTO A DEFERRED PAYMENT OR OTHER CREDIT TRANSACTION WITH ANY
PURCHASER AT ANY SALE OF COLLATERAL, BANK SHALL HAVE THE OPTION, EXERCISABLE AT
ANY TIME, OF EITHER REDUCING THE OBLIGATIONS BY THE PRINCIPAL AMOUNT OF THE
PURCHASE PRICE OR DEFERRING THE REDUCTION OF THE OBLIGATIONS UNTIL THE ACTUAL
RECEIPT BY BANK OF CASH THEREFOR.


9.5          BANK’S LIABILITY FOR COLLATERAL.  SO LONG AS BANK COMPLIES WITH
REASONABLE BANKING PRACTICES REGARDING THE SAFEKEEPING OF THE COLLATERAL IN THE
POSSESSION OR UNDER THE CONTROL OF BANK, BANK SHALL NOT BE LIABLE OR RESPONSIBLE
FOR: (A) THE SAFEKEEPING OF THE COLLATERAL; (B) ANY LOSS OR DAMAGE TO THE
COLLATERAL; (C) ANY DIMINUTION IN THE VALUE OF THE COLLATERAL; OR (D) ANY ACT OR
DEFAULT OF ANY CARRIER, WAREHOUSEMAN, BAILEE, OR OTHER PERSON.  BORROWER BEARS
ALL RISK OF LOSS, DAMAGE OR DESTRUCTION OF THE COLLATERAL.


9.6          NO WAIVER; REMEDIES CUMULATIVE.  BANK’S FAILURE, AT ANY TIME OR
TIMES, TO REQUIRE STRICT PERFORMANCE BY BORROWER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL NOT WAIVE, AFFECT, OR DIMINISH ANY
RIGHT OF BANK THEREAFTER TO DEMAND STRICT PERFORMANCE AND COMPLIANCE HEREWITH OR
THEREWITH.  NO WAIVER HEREUNDER SHALL BE EFFECTIVE UNLESS SIGNED BY BANK AND
THEN IS ONLY EFFECTIVE FOR THE SPECIFIC INSTANCE AND PURPOSE FOR WHICH IT IS
GIVEN.  BANK’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE.  BANK HAS ALL RIGHTS AND REMEDIES PROVIDED UNDER THE
CODE, BY LAW, OR IN EQUITY.  BANK’S EXERCISE OF ONE RIGHT OR REMEDY IS NOT AN
ELECTION, AND BANK’S WAIVER OF ANY EVENT OF DEFAULT IS NOT A CONTINUING WAIVER. 
BANK’S DELAY IN EXERCISING ANY REMEDY IS NOT A WAIVER, ELECTION, OR
ACQUIESCENCE.


9.7          DEMAND WAIVER.  BORROWER WAIVES DEMAND, NOTICE OF DEFAULT OR
DISHONOR, NOTICE OF PAYMENT AND NONPAYMENT, NOTICE OF ANY DEFAULT, NONPAYMENT AT
MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL OF ACCOUNTS,
DOCUMENTS, INSTRUMENTS, CHATTEL PAPER, AND GUARANTEES HELD BY BANK ON WHICH
BORROWER IS LIABLE.


10           NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), other than Advance requests made pursuant to
Section 3.4, by any party to this Agreement or any other Loan Document must be
in writing and be delivered or sent by facsimile at the addresses or facsimile
numbers listed below.  Bank or Borrower may change its notice address by giving
the other party written notice thereof.  Each such Communication shall be deemed
to have been validly served, given, or delivered: (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the U.S. mail, registered
or certified mail, return receipt requested, with proper postage prepaid; (b)
upon transmission, when sent by facsimile transmission (with such facsimile
promptly confirmed by delivery of a copy by personal delivery or United States
mail as otherwise provided in this Section 10); (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address or facsimile number indicated
below.  Advance requests made pursuant to Section 3.4 must be in writing and may
be in the form of electronic mail, delivered to Bank by Borrower at the e-mail
address of Bank provided below and shall be deemed to have been validly served,
given, or delivered when sent (with such electronic mail promptly confirmed by
delivery of a copy by personal delivery or United States mail as otherwise
provided in this Section 10).  Bank or Borrower may change its address,
facsimile number, or

16


--------------------------------------------------------------------------------




electronic mail address by giving the other party written notice thereof in
accordance with the terms of this Section 10.

If to Borrower:                                                        Iteris,
Inc.
1515 South Manchester Avenue
Anaheim, CA  92802
Attn:          James S. Miele
Fax:             714-780-7246
Email:         jsm@iteris.com

If to
Bank:                                                                             
Silicon Valley Bank
38 Technology West, Suite 150
Irvine, CA  92618
Attn:          Derek Brunelle
Fax:             949-789-1930
Email:         dbrunelle@svb.com


11           CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE.

California law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank.  Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court.  Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a

17


--------------------------------------------------------------------------------




court under the rules of evidence applicable to judicial proceedings.  The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings.  The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge.  The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a).  Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies.  The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.


12           GENERAL PROVISIONS


12.1        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT BINDS AND IS FOR THE BENEFIT
OF THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY.  BORROWER MAY NOT ASSIGN
THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS UNDER IT WITHOUT BANK’S PRIOR
WRITTEN CONSENT (WHICH MAY BE GRANTED OR WITHHELD IN BANK’S DISCRETION).  BANK
HAS THE RIGHT, WITHOUT THE CONSENT OF OR NOTICE TO BORROWER, TO SELL, TRANSFER,
NEGOTIATE, OR GRANT PARTICIPATION IN ALL OR ANY PART OF, OR ANY INTEREST IN,
BANK’S OBLIGATIONS, RIGHTS, AND BENEFITS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


12.2        INDEMNIFICATION.  BORROWER AGREES TO INDEMNIFY, DEFEND AND HOLD BANK
AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, OR ANY OTHER PERSON
AFFILIATED WITH OR REPRESENTING BANK HARMLESS AGAINST:  (A) ALL OBLIGATIONS,
DEMANDS, CLAIMS, AND LIABILITIES (COLLECTIVELY, “CLAIMS”) ASSERTED BY ANY OTHER
PARTY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS;
AND (B) ALL LOSSES OR BANK EXPENSES INCURRED, OR PAID BY BANK FROM, FOLLOWING,
OR ARISING FROM TRANSACTIONS BETWEEN BANK AND BORROWER (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES), EXCEPT FOR CLAIMS AND/OR LOSSES DIRECTLY CAUSED
BY BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


12.3        LIMITATION OF ACTIONS. ANY CLAIM OR CAUSE OF ACTION BY BORROWER
AGAINST BANK, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ACCOUNTANTS,
ATTORNEYS, OR ANY OTHER PERSON AFFILIATED WITH OR REPRESENTING BANK BASED UPON,
ARISING FROM, OR RELATING TO THIS LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR
ANY OTHER TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR RELATING HERETO OR
THERETO, OR ANY OTHER MATTER, CAUSE OR THING WHATSOEVER, OCCURRED, DONE, OMITTED
OR SUFFERED TO BE DONE BY BANK, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
ACCOUNTANTS OR ATTORNEYS, SHALL BE BARRED UNLESS ASSERTED BY BORROWER BY THE
COMMENCEMENT OF AN ACTION OR PROCEEDING IN A COURT OF COMPETENT JURISDICTION BY
(A) THE FILING OF A COMPLAINT WITHIN ONE YEAR FROM THE EARLIER OF (I) THE DATE
ANY OF BORROWER’S OFFICERS OR DIRECTORS HAD KNOWLEDGE OF THE FIRST ACT, THE
OCCURRENCE OR OMISSION UPON WHICH SUCH CLAIM OR CAUSE OF ACTION, OR ANY PART
THEREOF, IS BASED, OR (II) THE DATE THIS AGREEMENT IS TERMINATED, AND (B) THE
SERVICE OF A SUMMONS AND COMPLAINT ON AN OFFICER OF BANK, OR ON ANY OTHER PERSON
AUTHORIZED TO ACCEPT SERVICE ON BEHALF OF BANK, WITHIN THIRTY (30) DAYS
THEREAFTER.  BORROWER AGREES THAT SUCH ONE-YEAR PERIOD IS A REASONABLE AND
SUFFICIENT TIME FOR BORROWER TO INVESTIGATE AND ACT UPON ANY SUCH CLAIM OR CAUSE
OF ACTION.  THE ONE-YEAR PERIOD PROVIDED HEREIN SHALL NOT BE WAIVED, TOLLED, OR
EXTENDED EXCEPT BY THE WRITTEN CONSENT OF BANK IN ITS SOLE DISCRETION.  THIS
PROVISION SHALL SURVIVE ANY TERMINATION OF THIS LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT.


12.4        TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE PERFORMANCE OF ALL
OBLIGATIONS IN THIS AGREEMENT.


12.5        SEVERABILITY OF PROVISIONS.  EACH PROVISION OF THIS AGREEMENT IS
SEVERABLE FROM EVERY OTHER PROVISION IN DETERMINING THE ENFORCEABILITY OF ANY
PROVISION.


12.6        AMENDMENTS IN WRITING; INTEGRATION.  ALL AMENDMENTS TO THIS
AGREEMENT MUST BE IN WRITING SIGNED BY BOTH BANK AND BORROWER.  THIS AGREEMENT
AND THE LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT ABOUT THIS SUBJECT MATTER
AND SUPERSEDE PRIOR NEGOTIATIONS OR AGREEMENTS.  ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, AND NEGOTIATIONS BETWEEN THE
PARTIES ABOUT THE SUBJECT MATTER OF THIS AGREEMENT AND THE LOAN DOCUMENTS MERGE
INTO THIS AGREEMENT AND THE LOAN DOCUMENTS.


12.7        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH OF WHICH,
WHEN EXECUTED AND DELIVERED, ARE AN ORIGINAL, AND ALL TAKEN TOGETHER, CONSTITUTE
ONE AGREEMENT.


12.8        SURVIVAL.  ALL COVENANTS, REPRESENTATIONS AND WARRANTIES MADE IN
THIS AGREEMENT CONTINUE IN FULL FORCE UNTIL THIS AGREEMENT HAS TERMINATED
PURSUANT TO ITS TERMS AND ALL OBLIGATIONS (OTHER THAN INCHOATE INDEMNITY

18


--------------------------------------------------------------------------------





OBLIGATIONS AND ANY OTHER OBLIGATIONS WHICH, BY THEIR TERMS, ARE TO SURVIVE THE
TERMINATION OF THIS AGREEMENT) HAVE BEEN SATISFIED.  THE OBLIGATION OF BORROWER
IN SECTION 12.2 TO INDEMNIFY BANK SHALL SURVIVE UNTIL THE STATUTE OF LIMITATIONS
WITH RESPECT TO ALL CLAIMS AND CAUSES OF ACTION WITH RESPECT TO WHICH INDEMNITY
IS GIVEN TO BANK SHALL HAVE RUN.


12.9        CONFIDENTIALITY.  IN HANDLING ANY CONFIDENTIAL INFORMATION, BANK
SHALL EXERCISE THE SAME DEGREE OF CARE THAT IT EXERCISES FOR ITS OWN PROPRIETARY
INFORMATION, BUT DISCLOSURE OF INFORMATION MAY BE MADE: (A) TO BANK’S
SUBSIDIARIES OR AFFILIATES; (B) TO PROSPECTIVE TRANSFEREES OR PURCHASERS OF ANY
INTEREST IN THE CREDIT EXTENSIONS (PROVIDED, HOWEVER, BANK SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH PROSPECTIVE TRANSFEREE’S OR
PURCHASER’S AGREEMENT TO THE TERMS OF THIS PROVISION); (C) AS REQUIRED BY LAW,
REGULATION, SUBPOENA, OR OTHER ORDER; (D) TO BANK’S REGULATORS OR AS OTHERWISE
REQUIRED IN CONNECTION WITH BANK’S EXAMINATION OR AUDIT; AND (E) AS BANK
CONSIDERS APPROPRIATE IN EXERCISING REMEDIES UNDER THIS AGREEMENT.  CONFIDENTIAL
INFORMATION DOES NOT INCLUDE INFORMATION THAT EITHER: (I) IS IN THE PUBLIC
DOMAIN OR IN BANK’S POSSESSION WHEN DISCLOSED TO BANK, OR BECOMES PART OF THE
PUBLIC DOMAIN AFTER DISCLOSURE TO BANK; OR (II) IS DISCLOSED TO BANK BY A THIRD
PARTY, IF BANK DOES NOT KNOW THAT THE THIRD PARTY IS PROHIBITED FROM DISCLOSING
THE INFORMATION.


12.10      ATTORNEYS’ FEES, COSTS AND EXPENSES.  IN ANY ACTION OR PROCEEDING
BETWEEN BORROWER AND BANK ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS, THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS REASONABLE ATTORNEYS’ FEES AND
OTHER COSTS AND EXPENSES INCURRED, IN ADDITION TO ANY OTHER RELIEF TO WHICH IT
MAY BE ENTITLED.


13           DEFINITIONS


13.1        DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE
THE FOLLOWING MEANINGS:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Availability Amount” is at any time (a) the lesser of (i) the Revolving Line or
(ii) the Borrowing Base minus (b) the amount of all outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit) minus (c) an amount
equal to the Letter of Credit Reserves, minus (d) the FX Reserve, and minus (e)
the outstanding principal balance of any Advances (including any amounts used
for Cash Management Services) and minus (f) the current principal amount
outstanding of the Term Loan.

“Bank” is defined in the preamble hereof.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

“Bankruptcy-Related Defaults” is defined in Section 9.1.

 “Borrower” is defined in the preamble hereof.

19


--------------------------------------------------------------------------------




“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Base” is (a) 85% of Eligible Accounts, plus (b) the lesser of (i) 30%
of the value of Borrower’s Eligible Inventory (valued at the lower of cost or
wholesale fair market value), or (ii) 50% of the Advances made pursuant to
subclause (a) above, or (iii) $1,000,000, as determined by Bank from Borrower’s
most recent Transaction Report; provided, however, that Bank may decrease the
foregoing percentages in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect Collateral.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) sets forth the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
names of the Persons authorized to execute the Loan Documents on behalf of such
Person, together with a sample of the true signatures of such Persons, and
(d) that Bank may conclusively rely on such certificate unless and until such
Person shall have delivered to Bank a further certificate canceling or amending
such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Cash Management Services” is defined in Section 2.1.4.

“Cash Management Services Sublimit” is defined in Section 2.1.4.

 “Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes on the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

 “Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 “Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Communication” is defined in Section 10.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit E.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation

20


--------------------------------------------------------------------------------




directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business. 
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Credit Extension” is any Advance, Term Loan, Letter of Credit, FX Forward
Contract, amount utilized for Cash Management Services, or any other extension
of credit by Bank for Borrower’s benefit.

 “Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” is defined in Section 2.3(b).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
                 , maintained with Bank.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 “Effective Date” is the date Bank executes this Agreement and as indicated on
the signature page hereof.

“Eligible Accounts” are Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right at any time and from time to time after
the Effective Date, to adjust any of the criteria set forth below and to
establish new criteria in its good faith business judgment.  Unless Bank agrees
otherwise in writing, Eligible Accounts shall not include:

(a)           Accounts for which the Account Debtor has not been invoiced;

(b)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date;

(c)           Accounts owing from an Account Debtor, fifty percent (50%) or more
of whose Accounts have not been paid within ninety (90) days of invoice date;

(d)           Credit balances over ninety (90) days from invoice date;

(e)           Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to Borrower exceed twenty-five (25%) of all Accounts, for the
amounts that exceed that percentage, unless Bank approves in writing;

(f)            Accounts owing from an Account Debtor which does not have its
principal place of business in the United States (unless backed by a letter of
credit sat­isfactory to Bank, or FCIA insured satisfactory to Bank); provided,
however, otherwise Eligible Accounts owing from the following foreign Account
Debtors will be deemed Eligible Accounts up to an aggregate of $1,000,000 for
all Accounts from such Account Debtors combined:  (i)

21


--------------------------------------------------------------------------------




Valeo Schalter, (ii) Scania, (iii) Neoplan, (iv) Man Nutzfahrzeuge, (v) Iveco
Magirus, (vi) DAF Trucks, (vii) Mitsubishi FUSO Truck and Bus Corporation and
(viii) Iteris Europe, GmbH.

(g)           Accounts owing from an Account Debtor which is a federal
government entity or any department, agency, or instrumentality thereof (the
“Federal Government”); provided, however, with respect to Accounts owing from
the Federal Government, those Accounts will not be deemed Eligible Accounts only
to the extent such Accounts exceed five percent (5.0%) of the total Eligible
Accounts outstanding; provided, further, that with respect to the portion of
such Accounts in excess of five percent (5.0%) of the total Eligible Accounts
Outstanding, that portion may still be considered Eligible Accounts if Borrower
has assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

(h)           Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), with the exception of customary
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business; provided, however, that if the amount of
any such indebtedness or obligation of the Borrower is known, then only to the
extent of the asserted amount of such indebtedness or obligation;

(i)            Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, “bill and hold”, or other terms if Account Debtor’s payment may be
conditional;

(j)            Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;

(k)           Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business;

(l)            Accounts owing from an Account Debtor with respect to which
Borrower has received deferred revenue (but only to the extent of such deferred
revenue);

(m)          Accounts for which Bank in its good faith business judgment
determines collection to be doubtful; and

(n)           other Accounts Bank deems ineligible in the exercise of its good
faith business judgment.

 “Eligible Inventory” means, at any time, the aggregate of Borrower’s Inventory
that (a) consists of raw materials and finished goods, in good, new, and salable
condition, which is not perishable, returned, consigned, obsolete, not sellable,
damaged, or defective, and is not comprised of demonstrative or custom
inventory, works in progress, packaging or shipping materials, or supplies; (b)
meets all applicable governmental standards; (c) has been manufactured in
compliance with the Fair Labor Standards Act; (d) is not subject to any Liens
(other than Permitted Liens), except the first priority Liens granted or in
favor of Bank under this Agreement or any of the other Loan Documents; (e) is
located at Borrower’s principal place of business; and (f) is otherwise
acceptable to Bank in its good faith business judgment.  Notwithstanding
subclause (a) above, sub-assembly processors for detection devices are
considered Eligible Inventory to the extent they satisfy subclauses (b) through
(f) above.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Foreign Currency” means lawful money of a country other than the United States.

 “Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

22


--------------------------------------------------------------------------------




“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

“FX Forward Contract” is defined in Section 2.1.3.

“FX Reserve” is defined in Section 2.1.3.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, payment
intangibles, royalties, contract rights, goodwill, franchise agreements,
purchase orders, customer lists, route lists, telephone numbers, domain names,
claims, income and other tax refunds, security and other deposits, options to
purchase or sell real or personal property, rights in all litigation presently
or hereafter pending (whether in contract, tort or otherwise), insurance
policies (including without limitation key man, property damage, and business
interruption insurance), payments of insurance and rights to payment of any
kind.

“Guarantor” is any present or future guarantor of the Obligations.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all present and future (a) copyrights, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work thereof, whether published or
unpublished, (b) trade secret rights, including all rights to unpatented
inventions and know-how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) computer software and computer software products; (g)
designs and design rights; (h) technology; (i) all claims for damages by way of
past, present and future infringement of any of the rights included above; (j)
all licenses or other rights to use any property or rights of a type described
above.

 “Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 “IP Agreement” is that certain Intellectual Property Security Agreement
executed and delivered by Borrower to Bank dated as of approximately the
Effective Date hereof.

23


--------------------------------------------------------------------------------




“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

“Letter of Credit Application” is defined in Section 2.1.2(a).

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreement, the Subordination Agreement, any note, or notes or guaranties
executed by Borrower or any Guarantor, and any other present or future agreement
between Borrower or any Guarantor and/or for the benefit of Bank in connection
with this Agreement, all as amended, restated, or otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations or (d) Bank determines,
based upon information available to it and in its good faith judgment, that
there is a reasonable likelihood that Borrower shall fail to comply with one or
more of the financial covenants in Section 6 during the next succeeding
financial reporting period.

“Maximum Dollar Amount” is $8,000,000.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit, cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower’s
duties under the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Payment/Advance Form” is that certain form attached hereto as Exhibit B.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a)           Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;

(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

(c)           Subordinated Debt;

(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

(e)           Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

(f)            Indebtedness secured by Permitted Liens;

24


--------------------------------------------------------------------------------




(g)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (g) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

“Permitted Investments” are:

(a)           Investments shown on the Perfection Certificate and existing on
the Effective Date;

(b)           Cash Equivalents;

(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;

(d)           Investments consisting of deposit accounts in which Bank has a
perfected security interest;

(e)           Investments accepted in connection with Transfers permitted by
Section 7.1;

(f)            Investments of Subsidiaries in or to other Subsidiaries or
Borrower and Investments by Borrower in Subsidiaries not to exceed $50,000 in
the aggregate in any fiscal year;

(g)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors;

(h)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business; and

(i)            Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph
shall not apply to Investments of Borrower in any Subsidiary.

“Permitted Liens” are:

(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, if they have no priority over
any of Bank’s Liens;

(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment, or (ii) existing on
Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;

(d)           statutory Liens securing claims or demands of materialmen,
mechanics, carriers, warehousemen, landlords and other Persons imposed without
action of such parties, provided, they have no priority over any of Bank’s Lien
and the aggregate amount of such Liens does not at any time exceed $50,000;

(e)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business, provided, they have no priority over any of
Bank’s Liens and the aggregate amount of the Indebtedness secured by such Liens
does not at any time exceed $50,000;

(f)            Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

25


--------------------------------------------------------------------------------




(g)           leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;

(h)           non-exclusive license of intellectual property granted to third
parties in the ordinary course of business;

(i)            Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7;

 “Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

 “Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

 “Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Revolving Line” is an Advance or Advances in an aggregate amount of up to the
Maximum Dollar Amount outstanding at any time.

 “Revolving Line Maturity Date” is a date two years from the Effective Date.

 “Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Settlement Date” is defined in Section 2.1.3.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

 “Subsidiary” means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus (a) any amounts attributable to (i) goodwill, (ii)
intangible items including unamortized debt discount and expense, patents, trade
and service marks and names, copyrights and research and development expenses
except prepaid expenses, (iii) notes, accounts receivable and other obligations
owing to Borrower from its officers or other Affiliates, and (iv) reserves not
already deducted from assets, minus (b) Total Liabilities, plus (c) Subordinated
Debt.

“Term Loan” is a loan made by Bank pursuant to the terms of Section 2.1.6
hereof.

“Term Loan Amount” is an aggregate amount up to $2,200,000 but not to exceed the
amount necessary to pay Borrower’s loan obligations to Wells Fargo Bank.

“Term Loan Maturity Date” is May 27, 2008.

“Term Loan Payment” is defined in Section 2.1.6(b).

26


--------------------------------------------------------------------------------




“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.

“Transaction Report” is a report in such form as Bank shall specify.

 “Transfer” is defined in Section 7.1.

 “Unused Revolving Line Facility Fee” is defined in Section 2.4(d).

[Signature page follows.]

27


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

BORROWER:

ITERIS, INC.

By

 

/S/ JAMES S. MIELE

 

 

Name:

 

James S. Miele

 

 

Title:

 

CFO

 

 

BANK:

SILICON VALLEY BANK

By

 

/S/ DEREK BRUNELLE

 

Name:

 

Derek Brunelle

 

Title:

 

Vice President

 

Effective Date:

October 16, 2006

 

 

Exhibits

A

 

“Collateral”

B

 

Loan Payment/Advance Request Form

C

 

[intentionally omitted]

D

 

[intentionally omitted]

E

 

Compliance Certificate

F

 

Transaction Report

 

[Signature page to Loan and Security Agreement]


--------------------------------------------------------------------------------


EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and all Borrower’s Books
relating to the foregoing, and any and all claims, rights and interests in any
of the above and all substitutions for, additions, attachments, accessories,
accessions and improvements to and replacements, products, proceeds and
insurance proceeds of any or all of the foregoing.

1


--------------------------------------------------------------------------------


EXHIBIT B

Loan Payment/Advance Request Form

DEADLINE FOR SAME DAY PROCESSING IS NOON P.S.T.*

Fax To:

 

Date:

 

 

 

 

 

LOAN PAYMENT:

Iteris, Inc.

 

 

 

 

 

From Account #

 

 

To Account #

 

 

(Deposit Account #)

(Loan Account #)

 

 

Principal $

 

 

and/or Interest $

 

 

 

 

Authorized Signature:

 

 

 

 

Print Name/Title:

 

 

Phone Number:

 

 

 

 

 

 

LOAN ADVANCE:

 

 

 

 

 

 

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing

wire.

 

 

 

 

 

 

 

From Account #

 

 

To Account #

 

 

(Loan Account #)

 

(Deposit Account #)

 

 

 

 

Amount of Advance $

 

 

 

 

 

 

 

 

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

 

 

 

Authorized Signature:

 

 

Phone Number:

 

 

Print Name/Title:

 

 

 

 

 

 

 

 

OUTGOING WIRE REQUEST:

 

 

 

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, P.S.T.

 

 

 

 

 

 

 

Beneficiary Name:

 

 

 

Amount of Wire: $

 

 

Beneficiary Bank:

 

 

 

Account Number:

 

 

City and State:

 

 

 

 

 

 

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

(For International Wire Only)

 

 

 

 

Intermediary Bank:

 

 

Transit (ABA) #:

 

 

For Further Credit to:

 

 

 

 

 

 

 

 

 

 

Special Instruction:

 

 

 

 

 

 

 

 

 

 

1


--------------------------------------------------------------------------------




 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

 

 

 

Authorized Signature:

 

 

2nd Signature (if required):

 

 

Print Name/Title:

 

 

Print Name/Title:

 

 

Telephone #:

 

 

Telephone #:

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT E

COMPLIANCE CERTIFICATE

TO:

 

SILICON VALLEY BANK

Date:

                                   

FROM:

 

ITERIS, INC.

 

 

 

The undersigned authorized officer of Iteris, Inc. (“Borrower”) certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending                                  with all required covenants
except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.  Attached are the
required documents supporting the certification.  The undersigned certifies that
these are prepared in accordance with generally GAAP consistently applied from
one period to the next except as explained in an accompanying letter or
footnotes.  The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered.  Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Monthly financial statements with Compliance Certificate

 

Monthly within 30 days

 

Yes  No

Transaction Reports

 

Weekly and with each Advance request

 

Yes  No

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes  No

A/R & A/P Agings, Reconciliations and Inventory Reports

 

Monthly within 15 days

 

Yes  No

Annual Projections, Budgets, etc. for upcoming fiscal year

 

Within 30 days prior to end of current fiscal year

 

Yes  No

 

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)
________________________________________________________

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Maintain on a Monthly Basis:

 

 

 

 

 

 

Minimum Tangible Net Worth

 

$4,000,000 plus (i) 25% of all consideration for equity securities and
subordinated debt plus (ii) 25% of quarterly net income

 

$           

 

Yes  No

 

1


--------------------------------------------------------------------------------




 

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

____________________________________________________________________________________________________

____________________________________________________________________________________________________

____________________________________________________________________________________________________

Iteris, Inc.

 

BANK USE ONLY

 

 

 

 

 

 

 

Received by:

 

 

 

 

 

authorized signer

 

By:

 

 

 

 

 

Name:

 

 

 

Date:

 

Title:

 

 

 

 

 

 

 

Verified:

 

 

 

 

 

authorized signer

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

Compliance Status:          Yes   No

 

 

 

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------




Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated: _____________

Tangible Net Worth (Section 6.9(a))

Required:                                             $4,000,000 plus (i) 25% of
all consideration received for equity securities and subordinated debt of the
Borrower, plus (ii) 25% of the Borrower’s net income in each fiscal quarter

Actual:

A.

 

Aggregate value of total assets of Borrower and its Subsidiaries

 

$_____

 

 

 

 

 

B.

 

Aggregate value of goodwill of Borrower and its Subsidiaries

 

$_____

 

 

 

 

 

C.

 

Aggregate value of intangible assets of Borrower and its Subsidiaries

 

$_____

 

 

 

 

 

D.

 

Aggregate value of investments of Borrower and its Subsidiaries consisting of
minority investments in companies which investments are not publicly-traded

 

$_____

 

 

 

 

 

E.

 

Aggregate value of any reserves not already deducted from assets

 

$_____

 

 

 

 

 

F.

 

Aggregate value of liabilities of Borrower and its Subsidiaries (including all
Indebtedness) and current portion of Subordinated Debt permitted by Bank to be
paid by Borrower (but no other Subordinated Debt)

 

$_____

 

 

 

 

 

G.

 

Aggregate value of Indebtedness of Borrower subordinated to Borrower’s
Indebtedness to Bank

 

$_____

 

 

 

 

 

H.

 

Tangible Net Worth (line A minus line B minus line C minus line D minus line E
minus line F plus line G)

 

$_____

 

Is line H equal to or greater than $______?

________No, not in compliance

 

______ Yes, in compliance

 

3


--------------------------------------------------------------------------------


Exhibit F

Transaction Report

1


--------------------------------------------------------------------------------